 



Exhibit 10.41
Execution Copy
COMMON STOCK PURCHASE AGREEMENT
Dated March 31, 2008
by and between
ALEXZA PHARMACEUTICALS, INC.
and
AZIMUTH OPPORTUNITY LTD.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page
 
   
Article I PURCHASE AND SALE OF COMMON STOCK
  1
Section 1.1 Purchase and Sale of Stock
  1
Section 1.2 Effective Date; Settlement Dates
  1
Section 1.3 The Shares
  2
Section 1.4 Current Report; Prospectus Supplement
  2
 
   
Article II FIXED REQUEST TERMS; OPTIONAL AMOUNT
  2
Section 2.1 Fixed Request Notice
  2
Section 2.2 Fixed Requests
  3
Section 2.3 Share Calculation
  4
Section 2.4 Limitation of Fixed Requests
  4
Section 2.5 Reduction of Commitment
  4
Section 2.6 Below Threshold Price
  4
Section 2.7 Settlement
  5
Section 2.8 Reduction of Pricing Period
  5
Section 2.9 Optional Amount
  6
Section 2.10 Calculation of Optional Amount Shares
  6
Section 2.11 Exercise of Optional Amount
  7
Section 2.12 Aggregate Limit
  7
 
   
Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
  8
Section 3.1 Organization and Standing of the Investor
  8
Section 3.2 Authorization and Power
  8
Section 3.3 No Conflicts
  9
Section 3.4 Information
  9
 
   
Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
  9
Section 4.1 Organization, Good Standing and Power
  9
Section 4.2 Authorization, Enforcement
  10
Section 4.3 Capitalization
  10
Section 4.4 Issuance of Shares
  11
Section 4.5 No Conflicts
  11
Section 4.6 Commission Documents, Financial Statements
  11
Section 4.7 Subsidiaries
  13
Section 4.8 No Material Adverse Effect
  13
Section 4.9 Indebtedness
  13
Section 4.10 Title To Assets
  13
Section 4.11 Actions Pending
  13
Section 4.12 Compliance With Law
  14
Section 4.13 Certain Fees
  14
Section 4.14 Operation of Business
  14

i



--------------------------------------------------------------------------------



 



          Page
Section 4.15 Environmental Compliance
  16
Section 4.16 Material Agreements
  17
Section 4.17 Transactions With Affiliates
  17
Section 4.18 Securities Act
  17
Section 4.19 Employees
  19
Section 4.20 Use of Proceeds
  19
Section 4.21 Public Utility Holding Company Act and Investment Company Act
Status
  19
Section 4.22 ERISA
  20
Section 4.23 Taxes
  20
Section 4.24 Insurance
  20
Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares
  20
 
   
Article V COVENANTS
  21
Section 5.1 Securities Compliance; FINRA Filing
  21
Section 5.2 Registration and Listing
  22
Section 5.3 Compliance with Laws
  22
Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt Practices
Act
  22
Section 5.5 Limitations on Holdings and Issuances
  23
Section 5.6 Other Agreements and Other Financings
  24
Section 5.7 Stop Orders
  25
Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses
  25
Section 5.9 Prospectus Delivery
  26
Section 5.10 Selling Restrictions
  27
Section 5.11 Effective Registration Statement
  28
Section 5.12 Non-Public Information
  28
Section 5.13 Broker/Dealer
  28
Section 5.14 Update of Disclosure Schedule
  28
 
   
Article VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
  28
Section 6.1 Opinion of Counsel and Certificate
  28
Section 6.2 Conditions Precedent to the Obligation of the Company
  28
Section 6.3 Conditions Precedent to the Obligation of the Investor
  30
 
       
Article VII TERMINATION
  32
Section 7.1 Term, Termination by Mutual Consent
  32
Section 7.2 Other Termination
  33
Section 7.3 Effect of Termination
  34
 
   
Article VIII INDEMNIFICATION
  34
Section 8.1 General Indemnity
  34
Section 8.2 Indemnification Procedures
  35
 
   
Article IX MISCELLANEOUS
  37
Section 9.1 Fees and Expenses
  37
Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial
  37

ii



--------------------------------------------------------------------------------



 



          Page
Section 9.3 Entire Agreement; Amendment
  38
Section 9.4 Notices
  38
Section 9.5 Waivers
  39
Section 9.6 Headings
  39
Section 9.7 Successors and Assigns
  39
Section 9.8 Governing Law
  40
Section 9.9 Survival
  40
Section 9.10 Counterparts
  40
Section 9.11 Publicity
  40
Section 9.12 Severability
  40
Section 9.13 Further Assurances
  40
 
   
Annex A. Definitions
   

iii



--------------------------------------------------------------------------------



 



COMMON STOCK PURCHASE AGREEMENT
     This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 31st
day of March 2008 (this “Agreement”), by and between Azimuth Opportunity Ltd.,
an international business company incorporated under the laws of the British
Virgin Islands (the “Investor”), and Alexza Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”).
RECITALS
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company may issue and sell to the Investor and
the Investor shall thereupon purchase from the Company up to $50,000,000 worth
of newly issued shares of the Company’s common stock, $0.0001 par value (“Common
Stock”), subject, in all cases, to the Trading Market Limit; and
     WHEREAS, the offer and sale of the shares of Common Stock hereunder have
been registered by the Company in the Registration Statement, which has been
declared effective by order of the Commission under the Securities Act.
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE I
PURCHASE AND SALE OF COMMON STOCK
     Section 1.1 Purchase and Sale of Stock. Upon the terms and subject to the
conditions of this Agreement, during the Investment Period the Company in its
discretion may issue and sell to the Investor up to $50,000,000 (the “Total
Commitment”) worth of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock (subject in all cases to the Trading
Market Limit, the “Aggregate Limit”), by (i) the delivery to the Investor of not
more than 24 separate Fixed Request Notices (unless the Investor and the Company
mutually agree that a different number of Fixed Request Notices may be
delivered) as provided in Article II hereof and (ii) the exercise by the
Investor of Optional Amounts, which the Company may in its discretion grant to
the Investor and which may be exercised by the Investor, in whole or in part, as
provided in Article II hereof. The aggregate of all Fixed Request Amounts and
Optional Amount Dollar Amounts shall not exceed the Aggregate Limit.
     Section 1.2 Effective Date; Settlement Dates. This Agreement shall become
effective and binding upon delivery of counterpart signature pages of this
Agreement executed by each of the parties hereto, and by delivery of an opinion
of counsel and a certificate of the Company as provided in Section 6.1 hereof,
to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York
10166, at l0:00 a.m., New York time, on the Effective Date. In consideration of
and in express reliance upon the representations, warranties and covenants, and
otherwise upon the terms and subject to the conditions, of this Agreement, from
and after the Effective Date and during the Investment Period (i) the Company
shall issue and sell to the Investor, and the Investor agrees to purchase from
the Company, the Shares in respect of each Fixed Request and (ii) the Investor
may in its discretion elect to purchase Shares in respect of

 



--------------------------------------------------------------------------------



 



each Optional Amount. The issuance and sale of Shares to the Investor pursuant
to any Fixed Request or Optional Amount shall occur on the applicable Settlement
Date in accordance with Sections 2.7 and 2.9 (or on such Trading Day in
accordance with Section 2.8, as applicable), provided in each case that all of
the conditions precedent thereto set forth in Article VI theretofore shall have
been fulfilled or (to the extent permitted by applicable law) waived.
     Section 1.3 The Shares. The Company has duly authorized and reserved for
issuance, and covenants to continue to reserve for issuance, free of all
preemptive and other similar rights, at all times during the Investment Period,
the requisite aggregate number of authorized but unissued shares of its Common
Stock to timely effect the issuance, sale and delivery in full to the Investor
of all Shares to be issued in respect of all Fixed Requests and Optional Amounts
under this Agreement.
     Section 1.4 Current Report; Prospectus Supplement. As soon as practicable,
but in any event not later than 5:30 p.m. (New York time) on the first Trading
Day immediately following the Effective Date, the Company shall file with the
Commission a report on Form 8-K relating to the transactions contemplated by,
and describing the material terms and conditions of, this Agreement and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Base Prospectus
(but which permissibly has been omitted therefrom in accordance with the
Securities Act), including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Base Prospectus
(the “Current Report”). The Current Report shall include a copy of this
Agreement as an exhibit. To the extent applicable, the Current Report shall be
incorporated by reference in the Registration Statement in accordance with the
provisions of Rule 430B under the Securities Act. The Company heretofore has
provided the Investor a reasonable opportunity to comment on a draft of such
Current Report and has given due consideration to such comments. The Company
shall file a final Base Prospectus pursuant to Rule 424(b) under the Securities
Act on or prior to the second Trading Day immediately following the Effective
Date. Pursuant to Section 5.9 and subject to the provisions of Section 5.8, on
the first Trading Day immediately following the last Trading Day of each Pricing
Period, the Company shall file with the Commission a Prospectus Supplement
pursuant to Rule 424(b) under the Securities Act disclosing the number of Shares
to be issued and sold to the Investor thereunder, the total purchase price
therefor and the net proceeds to be received by the Company therefrom and, to
the extent required by the Securities Act, identifying the Current Report.
ARTICLE II
FIXED REQUEST TERMS; OPTIONAL AMOUNT
     Subject to the satisfaction of the conditions set forth in this Agreement,
the parties agree (unless otherwise mutually agreed upon by the parties in
writing) as follows:
     Section 2.1 Fixed Request Notice. Upon two Trading Days’ prior written
notice to the Investor, the Company may, from time to time in its sole
discretion, provide a notice to the Investor of a Fixed Request before 9:30 a.m.
(New York time) on the first Trading Day of the Pricing Period (the “Fixed
Request Notice”), substantially in the form attached hereto as Exhibit A. The
Fixed Request Notice shall specify the Fixed Amount Requested, establish the
Threshold Price for such Fixed Request, designate the first Trading Day of the
Pricing Period and specify

2



--------------------------------------------------------------------------------



 



the Optional Amount, if any, that the Company elects to grant to the Investor
during the Pricing Period and the applicable Threshold Price for such Optional
Amount (the “Optional Amount Threshold Price”). The Threshold Price and the
Optional Amount Threshold Price established by the Company in a Fixed Request
Notice may be the same or different, in the Company’s sole discretion. Upon the
terms and subject to the conditions of this Agreement, the Investor is obligated
to accept each Fixed Request Notice prepared and delivered in accordance with
the provisions of this Agreement.
     Section 2.2 Fixed Requests. From time to time during the Investment Period,
the Company may in its sole discretion deliver to the Investor a Fixed Request
Notice for a specified Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be determined, in accordance with the price and
share amount parameters as set forth below or such other parameters mutually
agreed upon by the Investor and the Company, and upon the terms and subject to
the conditions of this Agreement, the Investor shall purchase from the Company
the Shares subject to such Fixed Request Notice; provided, however, that (i) if
an ex-dividend date is established by the Trading Market in respect of the
Common Stock on or between the first Trading Day of the applicable Pricing
Period and the applicable Settlement Date, the Discount Price shall be reduced
by the per share dividend amount and (ii) the Company may not deliver any single
Fixed Request Notice for a Fixed Amount Requested in excess of the lesser of (a)
the amount in the applicable Fixed Amount Requested column below and (b) 2.5% of
the Market Capitalization:

          Threshold Price   Fixed Amount Requested   Discount Price
Equal to or greater than $18.00
  Not to exceed $7,250,000   95.85% of the VWAP
Equal to or greater than $17.00 and less than $18.00
  Not to exceed $6,750,000   95.85% of the VWAP
Equal to or greater than $16.00 and less than $17.00
  Not to exceed $6,500,000   95.75% of the VWAP
Equal to or greater than $15.00 and less than $16.00
  Not to exceed $6,000,000   95.50% of the VWAP
Equal to or greater than $14.00 and less than $15.00
  Not to exceed $5,500,000   95.50% of the VWAP
Equal to or greater than $13.00 and less than $14.00
  Not to exceed $5,250,000   95.25% of the VWAP
Equal to or greater than $12.00 and less than $13.00
  Not to exceed $4,750,000   95.00% of the VWAP
Equal to or greater than $11.00 and less than $12.00
  Not to exceed $4,500,000   95.00% of the VWAP
Equal to or greater than $10.00 and less than $11.00
  Not to exceed $4,000,000   94.75% of the VWAP
Equal to or greater than $9.00 and less than $10.00
  Not to exceed $3,500,000   94.50% of the VWAP
Equal to or greater than $8.00 and less than $9.00
  Not to exceed $3,250,000   94.50% of the VWAP
Equal to or greater than $7.00 and less than $8.00
  Not to exceed $2,750,000   94.25% of the VWAP
Equal to or greater than $6.00 and less than $7.00
  Not to exceed $2,500,000   94.00% of the VWAP
Equal to or greater than $5.00 and less than $6.00
  Not to exceed $2,000,000   94.00% of the VWAP

3



--------------------------------------------------------------------------------



 



     Anything to the contrary in this Agreement notwithstanding, at no time
shall the Investor be required to purchase more than $7,250,000 worth of Common
Stock in respect of any Pricing Period (not including Common Stock subject to
any Optional Amount). The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.
     Section 2.3 Share Calculation. Subject to Section 2.6, the number of Shares
to be issued by the Company to the Investor pursuant to a Fixed Request shall
equal the aggregate sum of each quotient (calculated for each Trading Day during
the applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price) determined pursuant to the following equation (rounded to the nearest
whole Share):

N =   (A x B)/C, where:   N =   the number of Shares to be issued by the Company
to the Investor in respect of a Trading Day during the applicable Pricing Period
for which the VWAP equals or exceeds the Threshold Price,   A =   0.10 (the
“Multiplier”); provided, however, that if the number of Trading Days
constituting a Pricing Period is decreased as set forth in Section 2.8 hereof,
then the Multiplier correspondingly shall be increased to equal the decimal
equivalent (in 10-millionths) of a fraction, the numerator of which is one and
the denominator of which equals the number of Trading Days in the Pricing Period
as so decreased,   B =   the Fixed Amount Requested, and   C =   the applicable
Discount Price.

     Section 2.4 Limitation of Fixed Requests. The Company shall not make more
than one Fixed Request in each Pricing Period. Not less than five Trading Days
shall elapse between the end of one Pricing Period and the commencement of any
other Pricing Period during the Investment Period. There shall be permitted a
maximum of 24 Fixed Requests during the Investment Period. Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.
     Section 2.5 Reduction of Commitment. On the last Trading Day of each
Pricing Period, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount and the Optional Amount Dollar Amount, if any, for such Pricing
Period paid to the Company at the Settlement Date.
     Section 2.6 Below Threshold Price. If the VWAP on any Trading Day in a
Pricing Period is lower than the Threshold Price, then for each such Trading Day
the total amount of the Fixed Amount Requested shall be reduced, on a
dollar-for-dollar basis, by an amount equal to the product of (x) the Multiplier
and (y) the original Fixed Amount Requested, and no Shares

4



--------------------------------------------------------------------------------



 



shall be purchased or sold with respect to such Trading Day, except as provided
below. If trading in the Common Stock on NASDAQ (or any national securities
exchange on which the Common Stock is then listed) is suspended for any reason
for more than three hours on any Trading Day, the Investor may at its option
deem the price of the Common Stock to be lower than the Threshold Price for such
Trading Day and, for each such Trading Day, the total amount of the Fixed Amount
Requested shall be reduced as provided in the immediately preceding sentence,
and no Shares shall be purchased or sold with respect to such Trading Day,
except as provided below. For each Trading Day during a Pricing Period on which
the VWAP is (or is deemed to be) lower than the Threshold Price, the Investor
may in its sole discretion elect to purchase such U.S. dollar amount of Shares
equal to the amount by which the Fixed Amount Requested has been reduced in
accordance with this Section 2.6, at the Threshold Price multiplied by the
applicable percentage determined in accordance with the price and share amount
parameters set forth in Section 2.2. The Investor shall inform the Company via
facsimile transmission not later than 8:00 p.m. (New York time) on the last
Trading Day of such Pricing Period as to the number of Shares, if any, the
Investor elects to purchase as provided in this Section 2.6.
     Section 2.7 Settlement. The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”). On each
Settlement Date, the Company shall deliver the Shares purchased by the Investor
to the Investor or its designees via DTC’s Deposit Withdrawal Agent Commission
(DWAC) system, against simultaneous payment therefor to the Company’s designated
account by wire transfer of immediately available funds, provided that if the
Shares are received by the Investor later than 1:00 p.m. (New York time),
payment therefor shall be made with next day funds. As set forth in
Section 9.1(ii), a failure by the Company to deliver such Shares shall result in
the payment of liquidated damages by the Company to the Investor.
     Section 2.8 Reduction of Pricing Period. If during a Pricing Period the
Company elects to reduce the number of Trading Days in such Pricing Period (and
thereby amend its previously delivered Fixed Request Notice), the Company shall
so notify the Investor before 9:00 a.m. (New York time) on any Trading Day
during a Pricing Period (a “Reduction Notice”) and the last Trading Day of such
Pricing Period shall be the Trading Day immediately preceding the Trading Day on
which the Investor received such Reduction Notice; provided, however, that if
the Company delivers the Reduction Notice later than 9:00 a.m. (New York time)
on a Trading Day during a Pricing Period, then the last Trading Day of such
Pricing Period instead shall be the Trading Day on which the Investor received
such Reduction Notice.
     Upon receipt of a Reduction Notice, the Investor (i) shall purchase the
Shares in respect of each Trading Day in such reduced Pricing Period for which
the VWAP equals or exceeds the Threshold Price in accordance with Section 2.3
hereof; (ii) may elect to purchase the Shares in respect of any Trading Day in
such reduced Pricing Period for which the VWAP is (or is deemed to be) lower
than the Threshold Price in accordance with Section 2.6 hereof; and (iii) may
elect to exercise all or any portion of an Optional Amount on any Trading Day
during such reduced Pricing Period in accordance with Sections 2.10 and 2.11
hereof.

5



--------------------------------------------------------------------------------



 



     In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the quotient
determined pursuant to the following equation:

     
D =
  (A/B) x (B – C), where:
 
   
D =
  the U.S. dollar amount of additional Shares to be purchased,
 
   
A =
  the Fixed Amount Requested,
 
   
B =
  10 or, for purposes of this Section 2.8, such lesser number of Trading Days as
the parties may mutually agree to, and
 
   
C =
  the number of Trading Days in the reduced Pricing Period,

at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.
     The Investor may also elect to exercise any portion of the applicable
Optional Amount which was unexercised during the reduced Pricing Period by
issuing an Optional Amount Notice to the Company not later than 10:00 a.m. (New
York time) on the first Trading Day next following the last Trading Day of the
reduced Pricing Period. The number of Shares to be issued upon exercise of such
Optional Amount shall be calculated pursuant to the equation set forth in
Section 2.10 hereof, except that “C” shall equal the greater of (i) the VWAP for
the Common Stock on the last Trading Day of the reduced Pricing Period or
(ii) the Optional Amount Threshold Price.
     The payment for, against simultaneous delivery of, Shares to be purchased
and sold in accordance with this Section 2.8 shall be settled on the second
Trading Day next following the Trading Day on which the Investor receives a
Reduction Notice.
     Section 2.9 Optional Amount. With respect to any Pricing Period, the
Company may in its sole discretion grant to the Investor the right to exercise,
from time to time during the Pricing Period (but not more than once on any
Trading Day), all or any portion of an Optional Amount. The maximum Optional
Amount Dollar Amount and the Optional Amount Threshold Price shall be set forth
in the Fixed Request Notice. If an ex-dividend date is established by the
Trading Market in respect of the Common Stock on or between the first Trading
Day of the applicable Pricing Period and the applicable Settlement Date, the
applicable exercise price in respect of the Optional Amount shall be reduced by
the per share dividend amount. Each daily Optional Amount exercise shall be
aggregated during the Pricing Period and settled on the next Settlement Date.
The Optional Amount Threshold Price designated by the Company in its Fixed
Request Notice shall apply to each Optional Amount during the applicable Pricing
Period.
     Section 2.10 Calculation of Optional Amount Shares. The number of shares of
Common Stock to be issued in connection with the exercise of an Optional Amount
shall be the quotient determined pursuant to the following equation (rounded to
the nearest whole Share):

6



--------------------------------------------------------------------------------



 



     
O =
  A/(B x C), where:
 
   
O =
  the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,
 
   
A =
  the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,
 
   
B =
  the applicable percentage determined in accordance with the price and shares
amount parameters set forth in Section 2.2 (with the Optional Amount Threshold
Price serving as the Threshold Price for such purposes), and
 
   
C =
  the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.

     Section 2.11 Exercise of Optional Amount. If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9. As a condition to
each exercise of an Optional Amount pursuant to this Section 2.11, the Investor
shall issue an Optional Amount Notice to the Company no later than 8:00 p.m.
(New York time) on the day of such Optional Amount exercise. If the Investor
does not exercise an Optional Amount in full by 8:00 p.m. (New York time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.
     Section 2.12 Aggregate Limit. Notwithstanding anything to the contrary
contained in this Agreement, in no event may the Company issue a Fixed Request
Notice or grant an Optional Amount to the extent that the sale of Shares
pursuant thereto and pursuant to all prior Fixed Request Notices and Optional
Amounts issued hereunder, and as liquidated damages pursuant to Section 9.1(ii),
would cause the Company to sell or the Investor to purchase Shares which in the
aggregate are in excess of the Aggregate Limit. If the Company issues a Fixed
Request Notice or Optional Amount that otherwise would permit the Investor to
purchase shares of Common Stock which would cause the aggregate purchases by
Investor hereunder to exceed the Aggregate Limit, such Fixed Request Notice or
Optional Amount shall be void ab initio to the extent of the amount by which the
dollar value of shares or number of shares, as the case may be, of Common Stock
otherwise issuable pursuant to such Fixed Request Notice or Optional Amount
together with the dollar value of shares or number of shares, as the case may
be, of all other Common Stock purchased by the Investor pursuant hereto, or
issued as liquidated damages pursuant to Section 9.1(ii), would exceed the
Aggregate Limit. The Company hereby represents, warrants and covenants that
neither it nor any of its Subsidiaries (i) has effected any transaction or
series of transactions, (ii) is a party to any pending transaction or series of
transactions or (iii) shall enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or shall
effect, any Other Financing which, in any of such cases, may be integrated with
the transactions contemplated by this Agreement for purposes of determining
whether approval of the Company’s stockholders is required under any bylaw,
listed securities maintenance standards or other rules of the Trading Market;
provided, however, that the

7



--------------------------------------------------------------------------------



 



Company shall be permitted to take any action referred to in clause (iii) above
if the Company has timely provided the Investor with an Integration Notice as
provided in Section 5.6(ii) hereof.
     At the Company’s sole discretion, and effective automatically upon receipt
by the Investor of notice thereof from the Company, this Agreement may be
amended by the Company from time to time to reduce the Aggregate Limit by a
specified dollar amount of Common Stock which shall be no greater than is
required to enable the Company to utilize the Registration Statement to
consummate an underwritten public offering of Common Stock or a registered
direct public offering of Common Stock during the Investment Period; provided,
however, that any such amendment of this Agreement (and any such purported
amendment) shall be void and of no force and effect if the effect thereof would
restrict, materially delay, conflict with or impair the ability or right of the
Company to perform its obligations under this Agreement, including, without
limitation, the obligation of the Company to deliver Shares to the Investor in
respect of a Fixed Request or Optional Amount on the applicable Settlement Date.
In the event the Company shall have elected to reduce the Aggregate Limit as
provided in the immediately preceding sentence, at the Company’s sole
discretion, and effective automatically upon receipt by the Investor of notice
thereof from the Company, the Company may subsequently amend this Agreement to
increase the Aggregate Limit up to $50,000,000; provided, however, that in no
event shall the Company be entitled to issue Fixed Requests and grant Optional
Amounts during the remainder of the Investment Period for an aggregate amount
greater than the amount obtained by subtracting (x) the aggregate of all Fixed
Request Amounts and Optional Amount Dollar Amounts (including any amounts paid
as liquidated damages pursuant to Section 9.1(ii) hereunder) covered by all
Fixed Requests and Optional Amounts theretofore issued or granted by the Company
in respect of which a settlement has occurred pursuant to Section 2.7 from (y)
$50,000,000, subject in all cases to the Trading Market Limit.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     The Investor hereby makes the following representations and warranties to
the Company:
     Section 3.1 Organization and Standing of the Investor. The Investor is an
international business company duly organized, validly existing and in good
standing under the laws of the British Virgin Islands.
     Section 3.2 Authorization and Power. The Investor has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and to purchase the Shares in accordance with the terms hereof.
The execution, delivery and performance of this Agreement by the Investor and
the consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Investor.
This Agreement constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

8



--------------------------------------------------------------------------------



 



     Section 3.3 No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.
     Section 3.4 Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Shares which have been requested by the Investor have
been made available to the Investor or its advisors. The Investor and its
advisors have been afforded the opportunity to ask questions of representatives
of the Company. The Investor has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except as set forth in the disclosure schedule delivered by the Company to
the Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:
     Section 4.1 Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has the requisite corporate power and authority to
own, lease and operate its properties and assets and to conduct its business as
it is now being conducted. The Company and each Subsidiary is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except for any jurisdiction in which the
failure to be so qualified would not have a Material Adverse Effect.

9



--------------------------------------------------------------------------------



 



     Section 4.2 Authorization, Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares in accordance with the terms hereof. Except for
approvals of the Company’s Board of Directors or a committee thereof as may be
required in connection with any issuance and sale of Shares to the Investor
hereunder (which approvals shall be obtained prior to the delivery of any Fixed
Request Notice), the execution, delivery and performance by the Company of this
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required. This Agreement has been duly executed and delivered by
the Company and constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
     Section 4.3 Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding are as set forth in the Commission
Documents as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. Except as set forth in the Commission Documents, as of the
Effective Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company. Except as set forth in the Commission Documents,
there were no contracts, commitments, understandings, or arrangements by which
the Company is or may become bound to issue additional shares of the capital
stock of the Company or options, securities or rights convertible into or
exchangeable for any shares of capital stock of the Company. Except for
customary transfer restrictions contained in agreements entered into by the
Company to sell restricted securities or as set forth in the Commission
Documents, as of the Effective Date, the Company was not a party to, and it had
no knowledge of, any agreement restricting the voting or transfer of any shares
of the capital stock of the Company. Except as set forth in the Commission
Documents, the offer and sale of all capital stock, convertible or exchangeable
securities, rights, warrants or options of the Company issued prior to the
Effective Date complied with all applicable federal and state securities laws,
and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto which would have a Material Adverse Effect.
The Company has furnished or made available to the Investor via the Commission’s
Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) true and
correct copies of the Company’s Certificate of Incorporation as in effect on the
Effective Date (the “Charter”), and the Company’s Bylaws as in effect on the
Effective Date (the “Bylaws”), and true and correct copies (redacted as
appropriate) of all executed resolutions of the Company’s Board of Directors
(and committees thereof) relating to the capital stock of the Company (and
transactions in respect thereof) since December 31, 2006 (except with respect to
issuances of shares of capital stock of the Company to directors or employees of
the Company as fees or compensation that were duly approved by the Company’s
Board of Directors or a committee thereof).

10



--------------------------------------------------------------------------------



 



     Section 4.4 Issuance of Shares. The Shares to be issued under this
Agreement have been or will be duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Shares
shall be validly issued and outstanding, fully paid and nonassessable, and, when
the Shares have been issued to the Investor, the Investor shall be entitled to
all rights accorded to a holder and beneficial owner of Common Stock.
     Section 4.5 No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated herein do not and shall not (i) result in a violation
of any provision of the Company’s Charter or Bylaws, (ii) conflict with,
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company or any of its Significant Subsidiaries is a
party or is bound (including, without limitation, any listing agreement with the
Trading Market), (iii) create or impose a lien, charge or encumbrance on any
property of the Company or any of its Significant Subsidiaries under any
agreement or any commitment to which the Company or any of its Significant
Subsidiaries is a party or under which the Company or any of its Significant
Subsidiaries is bound or under which any of their respective properties or
assets are bound, or (iv) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries are bound or affected, except, in the case of
clauses (ii), (iii) and (iv), for such conflicts, defaults, terminations,
amendments, acceleration, cancellations, liens, charges, encumbrances and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect. The Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement, or to issue and sell the Shares to the Investor in accordance with
the terms hereof (other than any filings which may be required to be made by the
Company with the Commission, the Financial Industry Regulatory Authority (the
“FINRA”) or the Trading Market subsequent to the Effective Date, including but
not limited to a Prospectus Supplement under Sections 1.4 and 5.9 of this
Agreement, the FINRA Filing under Section 5.1 of this Agreement and any
registration statement, prospectus or prospectus supplement which has been or
may be filed pursuant to this Agreement).
     Section 4.6 Commission Documents, Financial Statements. (a) The Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act and,
except as disclosed in the Commission Documents, as of the Effective Date the
Company had timely filed (giving effect to permissible extensions in accordance
with Rule 12b-25 under the Exchange Act) all Commission Documents. The Company
has delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of the Commission Documents filed with the Commission prior to
the Effective Date (including, without limitation, the 2007 Form 10-K) and has
delivered or made available to the Investor via EDGAR or otherwise true and
complete copies of all of the Commission Documents heretofore incorporated by
reference in the Registration Statement and the Prospectus. The Company has not
provided to the Investor any information which, according to applicable law,
rule or regulation, should have been disclosed publicly by the Company but which
has not been so disclosed, other than with respect to the

11



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement. As of its filing date, each
Commission Document filed with the Commission and incorporated by reference in
the Registration Statement and the Prospectus (including, without limitation,
the 2007 Form 10-K) complied in all material respects with the requirements of
the Securities Act or the Exchange Act, as applicable, and other federal, state
and local laws, rules and regulations applicable to it, and, as of its filing
date, such Commission Document did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Each Commission Document to be filed
with the Commission after the Effective Date and incorporated by reference in
the Registration Statement, the Prospectus and any Prospectus Supplement
required to be filed pursuant to Sections 1.4 and 5.9 hereof during the
Investment Period (including, without limitation, the Current Report), when such
document becomes effective or is filed with the Commission, as the case may be,
shall comply in all material respects with the requirements of the Securities
Act or the Exchange Act, as applicable, and other federal, state and local laws,
rules and regulations applicable to it, and shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
          (b) The financial statements, together with the related notes and
schedules, of the Company included in the Commission Documents comply as to form
in all material respects with all applicable accounting requirements and the
published rules and regulations of the Commission and all other applicable rules
and regulations with respect thereto. Such financial statements, together with
the related notes and schedules, have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
          (c) The Company has timely filed with the Commission and made
available to the Investor via EDGAR or otherwise all certifications and
statements required by (x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or
(y) 18 U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002
(“SOXA”)) with respect to all relevant Commission Documents. The Company is in
compliance in all material respects with the provisions of SOXA applicable to it
as of the date hereof. The Company maintains disclosure controls and procedures
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 4.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.
          (d) Ernst & Young LLP, who have expressed their opinions on the
audited financial statements and related schedules included or incorporated by
reference in the

12



--------------------------------------------------------------------------------



 



Registration Statement and the Base Prospectus are, with respect to the Company,
independent public accountants as required by the Securities Act and is an
independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.
     Section 4.7 Subsidiaries. The Company does not have any Subsidiaries as of
the Effective Date.
     Section 4.8 No Material Adverse Effect. Since December 31, 2007, the
Company has not experienced or suffered any Material Adverse Effect, and there
exists no current state of facts, condition or event which would have a Material
Adverse Effect, except (i) as disclosed in any Commission Documents filed since
December 31, 2007 or (ii) continued losses from operations.
     Section 4.9 Indebtedness. The 2007 Form 10-K sets forth, as of December 31,
2007, all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
such date. For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $1,000,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others in excess of $1,000,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $1,000,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries.
     Section 4.10 Title To Assets. Each of the Company and its Subsidiaries has
good and marketable title to all of their respective real and personal property
reflected in the Commission Documents, free of mortgages, pledges, charges,
liens, security interests or other encumbrances, except for those indicated in
the Commission Documents or those that would not have a Material Adverse Effect.
All real property leases of the Company are valid and subsisting and in full
force and effect in all material respects.
     Section 4.11 Actions Pending. There is no action, suit, claim,
investigation or proceeding pending, or to the knowledge of the Company
threatened in writing, against the Company or any Subsidiary which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant hereto or thereto. Except as set forth in the
Commission Documents, there is no action, suit, claim, investigation or
proceeding pending, or to the knowledge of the Company threatened in writing,
against or involving the Company, any Subsidiary or any of their respective
properties or assets, or involving any officers or directors of the Company or
any of its Subsidiaries, including, without limitation, any securities class
action lawsuit or stockholder derivative lawsuit, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



     Section 4.12 Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except as set forth in the Commission Documents and
except for such non-compliance which, individually or in the aggregate, would
not have a Material Adverse Effect.
     Section 4.13 Certain Fees. Except for the placement fee payable by the
Company to Reedland Capital Partners, an Institutional Division of Financial
West Group, member FINRA/SIPC (“Reedland”), which shall be set forth in a
separate placement agency agreement between the Company and Reedland (a true and
complete fully executed copy of which has heretofore been provided to the
Investor), no brokers, finders or financial advisory fees or commissions shall
be payable by the Company or any Subsidiary (or any of their respective
affiliates) with respect to the transactions contemplated by this Agreement.
Except as set forth in this Section 4.13 or as disclosed in Section 4.13 of the
Disclosure Schedule or in the Registration Statement, the Prospectus or the
Current Report, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the
Company, the Investor or the Broker-Dealer for a brokerage commission, finder’s
fee or other like payment in connection with the transactions contemplated by
this Agreement or, to the Company’s knowledge, any arrangements, agreements,
understandings, payments or issuance with respect to the Company or any of its
officers, directors, stockholders, partners, employees, Subsidiaries or
affiliates that may affect the FINRA’s determination of the amount of
compensation to be received by any FINRA member (including, without limitation,
those FINRA members set forth on Section 4.13 of the Disclosure Schedule) or
person associated with any FINRA member in connection with the transactions
contemplated by this Agreement. Except as set forth in this Section 4.13 or as
disclosed in Section 4.13 of the Disclosure Schedule or in the Registration
Statement, the Prospectus or the Current Report, no “items of value” (within the
meaning of Rule 2710 of the NASD Conduct Rules) have been received, and no
arrangements have been entered into for the future receipt of any items of
value, from the Company or any of its officers, directors, stockholders,
partners, employees, Subsidiaries or affiliates by any FINRA member (including,
without limitation, those FINRA members set forth on Section 4.13 of the
Disclosure Schedule) or person associated with any FINRA member, during the
period commencing 180 days immediately preceding the Effective Date and ending
on the date this Agreement is terminated in accordance with Article VII, that
may affect the FINRA’s determination of the amount of compensation to be
received by any FINRA member or person associated with any FINRA member in
connection with the transactions contemplated by this Agreement. The Company
hereby acknowledges and agrees that the Investor may rely on the representations
and warranties contained in this Section 4.13 and elsewhere in this Agreement in
connection with its preparation of the FINRA Filing.
     Section 4.14 Operation of Business. (a) The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies, including, without limitation, the United
States Food and Drug Administration (“FDA”), necessary to conduct the business
now operated by it, except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and its Subsidiaries are in

14



--------------------------------------------------------------------------------



 



compliance with the terms and conditions of all such Governmental Licenses and
all applicable FDA rules and regulations, guidelines and policies, and all
applicable rules and regulations, guidelines and policies of any governmental
authority exercising authority comparable to that of the FDA (including any
non-governmental authority whose approval or authorization is required under
foreign law comparable to that administered by the FDA), except where the
failure to so comply, individually or in the aggregate, would not have a
Material Adverse Effect. All of the Governmental Licenses are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect,
individually or in the aggregate, would not have a Material Adverse Effect. As
to each product that is subject to FDA regulation or similar legal provisions in
any foreign jurisdiction that is developed, manufactured, tested, packaged,
labeled, marketed, sold, distributed and/or commercialized by the Company or any
of its Subsidiaries, each such product is being developed, manufactured, tested,
packaged, labeled, marketed, sold, distributed and/or commercialized in
compliance with all applicable requirements of the FDA (and any non-governmental
authority whose approval or authorization is required under foreign law
comparable to that administered by the FDA), including, but not limited to,
those relating to investigational use, investigational device exemption,
premarket notification, premarket approval, good clinical practices, good
manufacturing practices, record keeping, filing of reports, and patient privacy
and medical record security, except where such non-compliance, individually or
in the aggregate, would not have a Material Adverse Effect. As to each product
or product candidate of the Company or any of its Subsidiaries subject to FDA
regulation or similar legal provision in any foreign jurisdiction, all
manufacturing facilities of the Company and its Subsidiaries are operated in
compliance with the FDA’s Quality System Regulation requirements at 21 C.F.R.
Part 820, as applicable, except where such non-compliance, individually or in
the aggregate, would not have a Material Adverse Effect. Except as set forth in
the Commission Documents or the Registration Statement, neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses or relating to a
potential violation of, failure to comply with, or request to produce additional
information under, any FDA rules and regulations, guidelines or policies which,
if the subject of any unfavorable decision, ruling or finding, individually or
in the aggregate, would have a Material Adverse Effect. Except as set forth in
the Commission Documents or the Registration Statement, neither the Company nor
any of its Subsidiaries has received any correspondence, notice or request from
the FDA, including, without limitation, notice that any one or more products or
product candidates of the Company or any of its Subsidiaries failed to receive
approval from the FDA for use for any one or more indications, and neither the
Company nor any of its Subsidiaries knows of any basis therefor. This
Section 4.14 does not relate to environmental matters, such items being the
subject of Section 4.15.
          (b) To the Company’s knowledge, the Company or one or more of its
Subsidiaries owns or possesses adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names, trade dress, logos,
copyrights and other intellectual property, including, without limitation, all
of the intellectual property described in the Commission Documents as being
owned or licensed by the Company (collectively, “Intellectual Property”),
necessary to carry on the business now operated by it. Except as set forth in
the Commission Documents, there are no actions, suits or judicial proceedings
pending, or to the Company’s knowledge threatened in writing, relating to
patents or

15



--------------------------------------------------------------------------------



 



proprietary information to which the Company or any of its Subsidiaries is a
party or of which any property of the Company or any of its Subsidiaries is
subject, and neither the Company nor any of its Subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company and its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
have a Material Adverse Effect.
          (c) All pre-clinical and clinical trials conducted by, or on behalf
of, the Company or any of its Subsidiaries, or in which the Company or any of
its Subsidiaries has participated that are described in the Registration
Statement or the Commission Documents, or the results of which are referred to
in the Registration Statement or the Commission Documents, if any, are the only
pre-clinical and clinical trials currently being conducted by or on behalf of
the Company and its Subsidiaries. All such pre-clinical and clinical trials
conducted, supervised or monitored by, or on behalf of, the Company or any of
its Subsidiaries have been conducted in compliance with all applicable federal,
state, local and foreign laws, and the regulations and requirements of any
applicable governmental entity, including, but not limited to, FDA good clinical
practice and good laboratory practice requirements. Except as set forth in the
Registration Statement or the Commission Documents, neither the Company nor any
of its Subsidiaries has received any notices or correspondence from the FDA or
any other governmental agency requiring the termination, suspension, delay or
modification of any pre-clinical or clinical trials conducted by, or on behalf
of, the Company or any of its Subsidiaries or in which the Company or any of its
Subsidiaries has participated that are described in the Registration Statement
or the Commission Documents, if any, or the results of which are referred to in
the Registration Statement or the Commission Documents. All pre-clinical and
clinical trials previously conducted by, or on behalf of, the Company or any of
its Subsidiaries while conducted by or on behalf of the Company or any of its
Subsidiaries, were conducted in compliance with all applicable federal, state,
local and foreign laws, and the regulations and requirements of any applicable
governmental entity, including, but not limited to, FDA good clinical practice
and good laboratory practice requirements.
     Section 4.15 Environmental Compliance. Except as disclosed in the
Commission Documents, the Company and each of its Subsidiaries have obtained all
material approvals, authorization, certificates, consents, licenses, orders and
permits or other similar authorizations of all governmental authorities, or from
any other person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not,

16



--------------------------------------------------------------------------------



 



individually or in the aggregate, have a Material Adverse Effect, to the best of
the Company’s knowledge, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or would reasonably be
expected to violate any Environmental Law after the Effective Date or that would
reasonably be expected to give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.
     Section 4.16 Material Agreements. Except as set forth in the Commission
Documents, neither the Company nor any Subsidiary of the Company is a party to
any written or oral contract, instrument, agreement commitment, obligation, plan
or arrangement, a copy of which would be required to be filed with the
Commission as an exhibit to an annual report on Form 10-K (collectively,
“Material Agreements”). The Company and each of its Subsidiaries have performed
in all material respects all the obligations required to be performed by them
under the Material Agreements, have received no notice of default or an event of
default by the Company or any of its Subsidiaries thereunder and are not aware
of any basis for the assertion thereof, and neither the Company or any of its
Subsidiaries nor, to the best knowledge of the Company, any other contracting
party thereto are in default under any Material Agreement now in effect, the
result of which would have a Material Adverse Effect. Each of the Material
Agreements is in full force and effect, and constitutes a legal, valid and
binding obligation enforceable in accordance with its terms against the Company
and/or any of its Subsidiaries and, to the best knowledge of the Company, each
other contracting party thereto, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
     Section 4.17 Transactions With Affiliates. Except as set forth in the
Commission Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts, service arrangements or other continuing
transactions exceeding $120,000 between (a) the Company or any Subsidiary, on
the one hand, and (b) any person or entity who would be covered by Item 404(a)
of Regulation S-K, on the other hand. Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such persons’ employment or service as a director with the Company or
any of its Subsidiaries.
     Section 4.18 Securities Act. The Company has complied with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Shares hereunder.
          (i) The Company has prepared and filed with the Commission in
accordance with the provisions of the Securities Act the Registration Statement,
including a base prospectus

17



--------------------------------------------------------------------------------



 



relating to the Shares. The Registration Statement was declared effective by
order of the Commission on April 16, 2007. As of the date hereof, no stop order
suspending the effectiveness of the Registration Statement has been issued by
the Commission or is continuing in effect under the Securities Act and no
proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission. No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.
          (ii) The Company meets the requirements for the use of Form S-3 under
the Securities Act. The Commission has not notified the Company of any objection
to the use of the form of the Registration Statement. The Registration Statement
complied in all material respects on the date on which it was declared effective
by the Commission and on the Effective Date of this Agreement, and will comply
in all material respects on each applicable Fixed Request Exercise Date and on
each applicable Settlement Date, with the requirements of the Securities Act and
the Registration Statement (including the documents incorporated by reference
therein) did not on the date it was declared effective by the Commission and on
the Effective Date of this Agreement and shall not on each applicable Fixed
Request Exercise Date and on each applicable Settlement Date contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Registration Statement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The
Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement, on each
applicable Settlement Date, with the requirements of the Securities Act and did
not on its date and on the Effective Date and shall not on each applicable Fixed
Request Exercise Date and, when taken together with the applicable Prospectus
Supplement, on each applicable Settlement Date contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that this representation
and warranty does not apply to statements in or omissions from the Base
Prospectus made in reliance upon and in conformity with information relating to
the Investor furnished to the Company in writing by or on behalf of the Investor
expressly for use therein.
          (iii) Each Prospectus Supplement required to be filed pursuant to
Sections 1.4 and 5.9 hereof, when taken together with the Base Prospectus, on
its date and on the applicable Settlement Date, shall comply in all material
respects with the provisions of the Securities Act and shall not on its date and
on the applicable Settlement Date contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
are made, not misleading, except that this representation and warranty does not
apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein.

18



--------------------------------------------------------------------------------



 



          (iv) At the earliest time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) relating
to the Shares, the Company was not and is not an Ineligible Issuer (as defined
in Rule 405 under the Securities Act), without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer. Each Permitted Free Writing
Prospectus (a) shall conform in all material respects to the requirements of the
Securities Act on the date of its first use, (b) when considered together with
the Prospectus on each applicable Fixed Request Exercise Date and on each
applicable Settlement Date, shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they are made, not misleading, and (c) shall not include any information that
conflicts with the information contained in the Registration Statement,
including any document incorporated by reference therein and any Prospectus
Supplement deemed to be a part thereof that has not been superseded or modified.
The immediately preceding sentence does not apply to statements in or omissions
from any Permitted Free Writing Prospectus made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein.
          (v) Prior to the Effective Date, the Company has not distributed any
offering material in connection with the offering and sale of the Shares. From
and after the Effective Date and prior to the completion of the distribution of
the Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.
     Section 4.19 Employees. As of the Effective Date, neither the Company nor
any Subsidiary of the Company has any collective bargaining arrangements or
agreements covering any of its employees, except as set forth in the Commission
Documents. As of the Effective Date, except as disclosed in the Registration
Statement or the Commission Documents, no officer, consultant or key employee of
the Company or any Subsidiary whose termination, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Subsidiary.
     Section 4.20 Use of Proceeds. The proceeds from the sale of the Shares
shall be used by the Company and its Subsidiaries as set forth in the Base
Prospectus and any Prospectus Supplement filed pursuant to Sections 1.4 and 5.9.
     Section 4.21 Public Utility Holding Company Act and Investment Company Act
Status. The Company is not a “holding company” or a “public utility company” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended. The Company is not, and as a result of the consummation of the
transactions contemplated by this Agreement and the application of the proceeds
from the sale of the Shares as set forth in the Base Prospectus and any
Prospectus Supplement shall not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

19



--------------------------------------------------------------------------------



 



     Section 4.22 ERISA. No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which has had or would have a Material Adverse Effect. No
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) or “accumulated funding deficiency” (as defined in Section 203 of
ERISA) or any of the events set forth in Section 4043(b) of ERISA has occurred
with respect to any Plan which has had or would have a Material Adverse Effect,
and the execution and delivery of this Agreement and the issuance and sale of
the Shares hereunder shall not result in any of the foregoing events. Each Plan
is in compliance in all material respects with applicable law, including ERISA
and the Code; the Company has not incurred and does not expect to incur
liability under Title IV of ERISA with respect to the termination of, or
withdrawal from, any Plan; and each Plan for which the Company would have any
liability that is intended to be qualified under Section 401(a) of the Code is
so qualified in all material respects and nothing has occurred, whether by
action or failure to act, which would cause the loss of such qualifications. As
used in this Section 4.22, the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.
     Section 4.23 Taxes. The Company (i) has filed all necessary federal, state
and foreign income and franchise tax returns or has duly requested extensions
thereof, except for those the failure of which to file would not have a Material
Adverse Effect, (ii) has paid all federal, state, local and foreign taxes due
and payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the best of the Company’s knowledge, proposed against it which would have a
Material Adverse Effect.
     Section 4.24 Insurance. The Company carries, or is covered by, insurance in
such amounts and covering such risks as the Company reasonably deems adequate
for the conduct of its and its Subsidiaries’ businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries.
     Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder, and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

20



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     The Company covenants with the Investor, and the Investor covenants with
the Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:
     Section 5.1 Securities Compliance; FINRA Filing.
          (i) The Company shall notify the Commission and the Trading Market, as
applicable, in accordance with their respective rules and regulations, of the
transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,
consents and approvals for the legal and valid issuance of the Shares to the
Investor in accordance with the terms of this Agreement.
          (ii) As promptly as practicable, the Company shall (with the
Investor’s assistance) prepare and, no later than 24 hours after the Effective
Date, file with the FINRA’s Corporate Financing Department via CobraDesk all
documents and information required to be filed with the FINRA pursuant to NASD
Conduct Rule 2710 of the FINRA with regard to the transactions contemplated by
this Agreement (the “FINRA Filing”). In connection therewith, on the Effective
Date, the Company shall pay to the FINRA by wire transfer of immediately
available funds the applicable filing fee with respect to the FINRA Filing, and
the Company shall be solely responsible for payment of such fee. The parties
hereby agree to provide each other all requisite information and otherwise to
assist each other in a timely fashion in order for the Company to complete the
preparation and submission of the FINRA Filing in accordance with this
Section 5.1(ii) and to promptly respond to any inquiries or requests from FINRA
or its staff. Each party hereto shall (A) promptly notify the other party of any
communication to that party or its affiliates from the FINRA, including, without
limitation, any request from the FINRA or its staff for amendments or
supplements to or additional information in respect of the FINRA Filing and
permit the other party to review in advance any proposed written communication
to the FINRA and (B) furnish the other party with copies of all written
correspondence, filings and communications between them and their affiliates and
their respective representatives and advisors, on the one hand, and the FINRA or
members of its staff, on the other hand, with respect to this Agreement or the
transactions contemplated hereby. Each of the parties hereto agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other party in
doing, all things necessary, proper or advisable to obtain as promptly as
practicable (but in no event later than 60 days after the Effective Date)
written confirmation from the FINRA to the effect that the FINRA’s Corporate
Financing Department has determined not to raise any objection with respect to
the fairness and reasonableness of the terms of this Agreement or the
transactions contemplated hereby; provided, however, that the Investor shall
have no responsibility for the compliance or non-compliance of any Broker-Dealer
with NASD Rule 2710 and shall not be required to (x) disclose to the FINRA or to
any other governmental agency, person or entity any business, financial or other
information that the Investor deems, in its sole and absolute discretion, to be
proprietary, confidential or otherwise sensitive information, (y) amend, modify
or change any of the terms or conditions of this Agreement or (z) otherwise take
any other action, including, without limitation, modifying the Discount Price
thresholds referred to in Section 2.2 or the

21



--------------------------------------------------------------------------------



 



amount of fees and commissions to be paid to the Broker-Dealer in connection
with the transactions contemplated by this Agreement, in each case, in such a
manner that would, in the Investor’s sole and absolute discretion, render the
terms and conditions of this Agreement and the transactions contemplated hereby
to be no longer advisable to the Investor. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not be permitted to
deliver any Fixed Request Notice to the Investor, and the Investor shall not be
obligated to purchase any Shares pursuant to a Fixed Request Notice, unless and
until the parties hereto shall have received written confirmation from the FINRA
to the effect that the FINRA’s Corporate Financing Department has determined not
to raise any objection with respect to the fairness and reasonableness of the
terms of this Agreement or the transactions contemplated hereby.
     Section 5.2 Registration and Listing. The Company shall take all action
necessary to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply with
its reporting and filing obligations under the Exchange Act, and shall not take
any action or file any document (whether or not permitted by the Securities Act)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company shall take all action necessary to
continue the listing and trading of its Common Stock and the listing of the
Shares purchased by Investor hereunder on the Trading Market, and shall comply
with the Company’s reporting, filing and other obligations under the bylaws,
listed securities maintenance standards and other rules of the Trading Market.
     Section 5.3 Compliance with Laws.
          (i) The Company shall comply, and cause each Subsidiary to comply,
(a) with all laws, rules, regulations and orders applicable to the business and
operations of the Company and its Subsidiaries except as would not have a
Material Adverse Effect and (b) with all applicable provisions of the Securities
Act, the Exchange Act, the rules and regulations of the FINRA and the listing
standards of the Trading Market. Without limiting the generality of the
foregoing, neither the Company nor any of its officers, directors or affiliates
has taken or will take, directly or indirectly, any action designed or intended
to stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which would in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
          (ii) The Investor shall comply with all laws, rules, regulations and
orders applicable to the performance by it of its obligations under this
Agreement and its investment in the Shares, except as would not, individually or
in the aggregate, prohibit or otherwise interfere with the ability of the
Investor to enter into and perform its obligations under this Agreement in any
material respect. Without limiting the foregoing, the Investor shall comply with
all applicable provisions of the Securities Act and the Exchange Act.
     Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt
Practices Act.
          (i) The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries shall be made in
accordance with

22



--------------------------------------------------------------------------------



 



GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made. The Company shall
maintain a system of internal accounting controls which are sufficient to
provide reasonable assurance that (a) transactions are executed with
management’s authorization; (b) transactions are recorded as necessary to permit
preparation of the consolidated financial statements of the Company and to
maintain accountability for the Company’s consolidated assets; (c) access to the
Company’s assets is permitted only in accordance with management’s
authorization; and (d) the reporting of the Company’s assets is compared with
existing assets at regular intervals.
          (ii) Neither the Company, nor any of its Subsidiaries, nor to the
knowledge of the Company, any of their respective directors, officers, agents,
employees or any other persons acting on their behalf shall, in connection with
the operation of the Company’s and its Subsidiaries’ respective businesses,
(a) use any corporate funds for unlawful contributions, payments, gifts or
entertainment or to make any unlawful expenditures relating to political
activity to government officials, candidates or members of political parties or
organizations, (b) pay, accept or receive any unlawful contributions, payments,
expenditures or gifts, or (c) violate or operate in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations.
          (iii) Subject to the requirements of Section 5.12 of this Agreement,
from time to time from and after the period beginning with the third Trading Day
immediately preceding each Fixed Request Exercise Date through and including the
applicable Settlement Date, the Company shall make available for inspection and
review by the Investor, customary documentation allowing the Investor and/or its
appointed counsel or advisors to conduct due diligence.
     Section 5.5 Limitations on Holdings and Issuances. At no time during the
term of this Agreement shall the Investor directly or indirectly own more than
9.9% of the then issued and outstanding shares of Common Stock. The Company
shall not be obligated to issue and the Investor shall not be obligated to
purchase any shares of Common Stock which would result in the issuance under
this Agreement to the Investor at any time of Shares which, when aggregated with
all other shares of Common Stock then owned beneficially by the Investor, would
result in the beneficial ownership by the Investor of more than 9.9% of the then
issued and outstanding shares of the Common Stock.

23



--------------------------------------------------------------------------------



 



     Section 5.6 Other Agreements and Other Financings.
          (i) The Company shall not enter into, announce or recommend to its
stockholders any agreement, plan, arrangement or transaction in or of which the
terms thereof would restrict, materially delay, conflict with or impair the
ability or right of the Company or any Subsidiary to perform its obligations
under this Agreement, including, without limitation, the obligation of the
Company to deliver Shares to the Investor in respect of a Fixed Request or
Optional Amount on the applicable Settlement Date.
          (ii) The Company shall notify the Investor, within 48 hours, if it
enters into any agreement, plan, arrangement or transaction with a third party,
the principal purpose of which is to obtain during a Pricing Period an Other
Financing not constituting an Acceptable Financing (an “Other Financing
Notice”); provided, however, that the Company shall notify the Investor
immediately (an “Integration Notice”) if it enters into any agreement, plan,
arrangement or transaction with a third party, the principal purpose of which is
to obtain at any time during the Investment Period an Other Financing which may
be integrated with the transactions contemplated by this Agreement for purposes
of determining whether approval of the Company’s stockholders is required under
any bylaw, listed securities maintenance standards or other rules of the Trading
Market and, if required under applicable law, including, without limitation,
Regulation FD promulgated by the Commission, or under the applicable rules and
regulations of the Trading Market, the Company shall simultaneously publicly
disclose such information in accordance with Regulation FD and the applicable
rules and regulations of the Trading Market. For purposes of this
Section 5.6(ii), any press release issued by, or Commission Document filed by,
the Company shall constitute sufficient notice, provided that it is issued or
filed, as the case may be, within the time requirements set forth in the first
sentence of this Section 5.6(ii) for an Other Financing Notice or an Integration
Notice, as applicable. During any Pricing Period in which the Company is
required to provide an Other Financing Notice pursuant to the first sentence of
this Section 5.6(ii), the Investor shall (i) have the option to purchase the
Shares subject to the Fixed Request at (x) the price therefor in accordance with
the terms of this Agreement or (y) the third party’s per share purchase price in
connection with the Other Financing, net of such third party’s discounts,
Warrant Value and fees, or (ii) the Investor may elect to not purchase any
Shares subject to the Fixed Request for that Pricing Period. An “Other
Financing” shall mean (x) the issuance of Common Stock for a purchase price less
than, or the issuance of securities convertible into or exchangeable for Common
Stock at an exercise or conversion price (as the case may be) less than, the
then Current Market Price of the Common Stock (in each case, after all fees,
discounts, Warrant Value and commissions associated with the transaction) (a
“Below Market Offering”); (y) the implementation by the Company of any mechanism
in respect of any securities convertible into or exchangeable for Common Stock
for the reset of the purchase price of the Common Stock to below the then
Current Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary adjustments for stock splits,
stock dividends, stock combinations and similar events); or (z) the issuance of
options, warrants or similar rights of subscription in each case not
constituting an Acceptable Financing. “Acceptable Financing” shall mean the
issuance by the Company of: (1) shares of Common Stock or securities convertible
into or exchangeable for Common Stock other than in connection with a Below
Market Offering; (2) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with awards under the

24



--------------------------------------------------------------------------------



 



Company’s benefit and equity plans and arrangements and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof; (3) shares of
Common Stock issuable upon the conversion or exchange of equity awards or
convertible or exchangeable securities outstanding as of the Effective Date;
(4) shares of Common Stock or securities convertible into or exchangeable for
Common Stock or similar rights to subscribe for the purchase of shares of Common
Stock in connection with technology sharing, licensing, research and joint
development agreements (or amendments thereto) with third parties, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; and (5) shares of Common Stock and/or warrants or similar rights to
subscribe for the purchase of shares of Common Stock issued in connection with
equipment loan or leasing arrangements and/or real property leasing arrangements
and the issuance of shares of Common Stock upon the exercise thereof.
     Section 5.7 Stop Orders. The Company shall advise the Investor immediately
and shall confirm such advice in writing: (i) of the Company’s receipt of notice
of any request by the Commission for amendment of or a supplement to the
Registration Statement, the Prospectus, any Permitted Free Writing Prospectus or
for any additional information; (ii) of the Company’s receipt of notice of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, or of the suspension of qualification of the Shares
for offering or sale in any jurisdiction, or the initiation or contemplated
initiation of any proceeding for such purpose; and (iii) of the Company becoming
aware of the happening of any event, which makes any statement of a material
fact made in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in order to state a material
fact required by the Securities Act to be stated therein or necessary in order
to make the statements then made therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, or of the
necessity to amend the Registration Statement or supplement the Prospectus or
any Permitted Free Writing Prospectus to comply with the Securities Act or any
other law. The Company shall not be required to disclose to the Investor the
substance or specific reasons of any of the events set forth in clauses (i)
through (iii) of the immediately preceding sentence, only that the event has
occurred. The Company shall not issue any Fixed Request during the continuation
of any of the foregoing events. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use commercially reasonable efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall also
advise the Investor immediately and shall confirm such advice in writing of the
Company becoming aware of the happening of any event, which makes any statement
made in the FINRA Filing untrue or which requires the making of any additions to
or changes to the statements then made in the FINRA Filing in order to comply
with NASD Conduct Rule 2710 of the FINRA.
     Section 5.8 Amendments to the Registration Statement; Prospectus
Supplements; Free Writing Prospectuses.
          (i) Except as provided in this Agreement and other than periodic
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, the

25



--------------------------------------------------------------------------------



 



Agreement or the transactions contemplated hereby or file with the Commission
any Prospectus Supplement that relates to the Investor, this Agreement or the
transactions contemplated hereby with respect to which (a) the Investor shall
not previously have been advised, (b) the Company shall not have given due
consideration to any comments thereon received from the Investor or its counsel,
or (c) the Investor shall reasonably object after being so advised, unless it is
necessary to amend the Registration Statement or make any supplement to the
Prospectus to comply with the Securities Act or any other applicable law or
regulation, in which case the Company shall immediately so inform the Investor,
the Investor shall be provided with a reasonable opportunity to review and
comment upon any disclosure relating to the Investor and the Company shall
expeditiously furnish to the Investor an electronic copy thereof. In addition,
for so long as, in the reasonable opinion of counsel for the Investor, the
Prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act) is required to be delivered in connection with any purchase of
Shares by the Investor, the Company shall not file any Prospectus Supplement
with respect to the Shares without delivering or making available a copy of such
Prospectus Supplement, together with the Base Prospectus, to the Investor
promptly.
          (ii) The Company agrees that, unless it obtains the prior written
consent of the Investor, it has not made and will not make an offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a Free Writing Prospectus required to be filed by the
Company or the Investor with the Commission or retained by the Company or the
Investor under Rule 433 under the Securities Act. The Investor agrees that,
unless it obtains the prior written consent of the Company, it has not made and
will not make an offer relating to the Shares that would constitute a Free
Writing Prospectus required to be filed by the Company with the Commission or
retained by the Company under Rule 433 under the Securities Act. Any such Issuer
Free Writing Prospectus or other Free Writing Prospectus consented to by the
Investor or the Company is referred to in this Agreement as a “Permitted Free
Writing Prospectus.” The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 under the Securities Act applicable
to any Permitted Free Writing Prospectus, including in respect of timely filing
with the Commission, legending and record keeping.
     Section 5.9 Prospectus Delivery. The Company shall file with the Commission
a Prospectus Supplement pursuant to Rule 424(b) under the Securities Act on the
first Trading Day immediately following the last Trading Day of each Pricing
Period. The Company shall provide the Investor a reasonable opportunity to
comment on a draft of each such Prospectus Supplement and any Issuer Free
Writing Prospectus, shall give due consideration to all such comments and,
subject to the provisions of Section 5.8 hereof, shall deliver or make available
to the Investor, without charge, an electronic copy of each form of Prospectus
Supplement, together with the Base Prospectus, and any Permitted Free Writing
Prospectus on each applicable Settlement Date. The Company consents to the use
of the Prospectus (and of any Prospectus Supplement thereto) in accordance with
the provisions of the Securities Act and with the securities or “blue sky” laws
of the jurisdictions in which the Shares may be sold by the Investor, in
connection with the offering and sale of the Shares and for such period of time
thereafter as the Prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with sales of the Shares. If during such period of time
any event shall occur that in the judgment of the Company and its counsel is
required to be

26



--------------------------------------------------------------------------------



 



set forth in the Registration Statement or the Prospectus or any Permitted Free
Writing Prospectus or should be set forth therein in order to make the
statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.
     Section 5.10 Selling Restrictions.
          (i) The Investor covenants that from and after the date hereof through
and including the 90th day next following the termination of this Agreement (the
“Restricted Period”), neither the Investor nor any of its affiliates (within the
meaning of the Exchange Act) nor any entity managed or controlled by the
Investor shall, directly or indirectly, sell any securities of the Company,
except the Shares that it owns or has the right to purchase as provided in a
Fixed Request Notice. During the Restricted Period, neither the Investor or any
of its affiliates nor any entity managed or controlled by the Investor shall
sell any shares of Common Stock of the Company it does not “own” or have the
unconditional right to receive under the terms of this Agreement (within the
meaning of Rule 200 of Regulation SHO promulgated by the Commission under the
Exchange Act), including Shares in any account of the Investor or in any account
directly or indirectly managed or controlled by the Investor or any of its
affiliates or any entity managed or controlled by the Investor. Without limiting
the generality of the foregoing, prior to and during the Restricted Period,
neither the Investor nor any of its affiliates nor any entity managed or
controlled by the Investor or any of its affiliates shall enter into a short
position with respect to shares of Common Stock of the Company, including in any
account of the Investor’s or in any account directly or indirectly managed or
controlled by the Investor or any of its Affiliates or any entity managed or
controlled by the Investor, except that the Investor may sell Shares that it is
obligated to purchase under a pending Fixed Request Notice but has not yet taken
possession of so long as the Investor (or the Broker-Dealer, as applicable)
covers any such sales with the Shares purchased pursuant to such Fixed Request
Notice; provided, however, that the Investor (or the Broker-Dealer, as
applicable) shall not be required to cover any such sales with the Shares
purchased pursuant to such Fixed Request Notice if (a) the Fixed Request is
terminated by mutual agreement of the Company and the Investor and, as a result
of such termination, no Shares are delivered to the Investor under this
Agreement or (b) the Company otherwise fails to deliver such Shares to the
Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement. Prior to and during the Restricted Period, the
Investor shall not grant any option to purchase or acquire any right to dispose
or otherwise dispose for value of any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for, or warrants to purchase,
any shares of Common Stock, or enter into any swap, hedge or other agreement
that transfers, in whole or in part, the economic risk of ownership of the
Common Stock, except for such sales expressly permitted by this Section 5.10(i).

27



--------------------------------------------------------------------------------



 



          (ii) In addition to the foregoing, in connection with any sale of the
Company’s securities (including any sale permitted by paragraph (i) above), the
Investor shall comply in all respects with all applicable laws, rules,
regulations and orders, including, without limitation, the requirements of the
Securities Act and the Exchange Act.
     Section 5.11 Effective Registration Statement. During the Investment
Period, the Company shall use its best efforts to maintain the continuous
effectiveness of the Registration Statement under the Securities Act.
     Section 5.12 Non-Public Information. Neither the Company nor any of its
directors, officers or agents shall disclose any material non-public information
about the Company to the Investor, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD.
     Section 5.13 Broker/Dealer. The Investor shall use one or more
broker-dealers to effectuate all sales, if any, of the Shares that it may
purchase from the Company pursuant to this Agreement which (or whom) shall be
unaffiliated with the Investor and not then currently engaged or used by the
Company (collectively, the “Broker-Dealer”). The Investor shall provide the
Company with all information regarding the Broker-Dealer reasonably requested by
the Company. The Investor shall be solely responsible for all fees and
commissions of the Broker-Dealer.
     Section 5.14 Update of Disclosure Schedule. During the Investment Period,
the Company shall from time to time update the Disclosure Schedule as may be
required to satisfy the condition set forth in Section 6.3(i). For purposes of
this Section 5.14, any disclosure made in a schedule to the Compliance
Certificate substantially in the form attached hereto as Exhibit D shall be
deemed to be an update of the Disclosure Schedule. Notwithstanding anything in
this Agreement to the contrary, no update to the Disclosure Schedule pursuant to
this Section 5.14 shall cure any breach of a representation or warranty of the
Company contained in this Agreement and shall not affect any of the Investor’s
rights or remedies with respect thereto.
ARTICLE VI
OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES
     Section 6.1 Opinion of Counsel and Certificate. Simultaneously with the
execution and delivery of this Agreement, the Investor has received and relied
upon (i) an opinion of outside counsel to the Company, dated the Effective Date,
in the form mutually agreed to by the parties hereto, and (ii) a certificate
from the Company, dated the Effective Date, in the form of Exhibit C hereto.
     Section 6.2 Conditions Precedent to the Obligation of the Company. The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.

28



--------------------------------------------------------------------------------



 



          (i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement
(i) that are not qualified by “materiality” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (ii) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.
          (ii) Registration Statement. The Registration Statement is effective
and neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Shares registered under the Registration Statement which are in an amount
(A) as of the Effective Date, not less than the Total Commitment and (B) as of
the applicable Fixed Request Exercise Date, not less than the maximum dollar
amount worth of Shares issuable pursuant to the applicable Fixed Request Notice
and applicable Optional Amount, if any. The Current Report shall have been filed
with the Commission, as required pursuant to Section 1.4, and all Prospectus
Supplements shall have been filed with the Commission, as required pursuant to
Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares prior to each
Settlement Date, as applicable. Any other material required to be filed by the
Company or any other offering participant pursuant to Rule 433(d) under the
Securities Act shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433 under the Securities Act.
          (iii) Performance by the Investor. The Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.
          (iv) No Injunction. No statute, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement.
          (v) No Suspension, Etc. Trading in the Common Stock shall not have
been suspended by the Commission or the Trading Market (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Fixed Request Exercise
Date and applicable Settlement Date), and, at any time prior to the applicable
Fixed Request Exercise Date and applicable Settlement Date, none of the events
described in clauses (i), (ii) and (iii) or the last sentence of Section 5.7
shall have occurred, trading in securities generally as reported on the Trading
Market shall not have been suspended or limited, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of

29



--------------------------------------------------------------------------------



 



hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Company, makes it
impracticable or inadvisable to issue the Shares.
          (vi) No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.
          (vii) Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice or Optional Amount shall not violate
Sections 2.2, 2.12 and 5.5 hereof.
          (viii) No Unresolved FINRA Objection. There shall not exist any
unresolved objection raised by the FINRA’s Corporate Financing Department with
respect to the fairness and reasonableness of the terms of this Agreement or the
transactions contemplated hereby, and the parties hereto shall have obtained
written confirmation thereof from the FINRA.
     Section 6.3 Conditions Precedent to the Obligation of the Investor. The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.
          (i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement
(i) that are not qualified by “materiality” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the applicable Fixed Request Exercise
Date and the applicable Settlement Date with the same force and effect as if
made on such dates, except to the extent such representations and warranties are
as of another date, in which case, such representations and warranties shall be
true and correct in all material respects as of such other date and (ii) that
are qualified by “materiality” or “Material Adverse Effect” shall have been true
and correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.
          (ii) Registration Statement. The Registration Statement is effective
and neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement. The Company shall have a maximum dollar amount certain
of Shares registered under the Registration Statement which are in an amount
(A) as of the Effective Date, not less than the Total Commitment and (B)

30



--------------------------------------------------------------------------------



 



as of the applicable Fixed Request Exercise Date, not less than the maximum
dollar amount worth of Shares issuable pursuant to the applicable Fixed Request
Notice and applicable Optional Amount, if any. The Current Report shall have
been filed with the Commission, as required pursuant to Section 1.4, and all
Prospectus Supplements shall have been filed with the Commission, as required
pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares
prior to each Settlement Date, as applicable, and an electronic copy of each
such Prospectus Supplement together with the Base Prospectus shall have been
delivered or made available to the Investor in accordance with Section 5.9
hereof. Any other material required to be filed by the Company or any other
offering participant pursuant to Rule 433(d) under the Securities Act shall have
been filed with the Commission within the applicable time periods prescribed for
such filings by Rule 433 under the Securities Act.
          (iii) No Suspension. Trading in the Common Stock shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) or the last sentence of Section 5.7 shall have
occurred, trading in securities generally as reported on the Trading Market
shall not have been suspended or limited, nor shall a banking moratorium have
been declared either by the United States or New York State authorities, nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of the Investor, makes it impracticable or
inadvisable to purchase the Shares.
          (iv) Performance of the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date and shall have delivered to the Investor on
the applicable Settlement Date the Compliance Certificate substantially in the
form attached hereto as Exhibit D.
          (v) No Injunction. No statute, rule, regulation, order, decree, writ,
ruling or injunction shall have been enacted, entered, promulgated, threatened
or endorsed by any court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by this Agreement.
          (vi) No Proceedings or Litigation. No action, suit or proceeding
before any arbitrator or any court or governmental authority shall have been
commenced or threatened, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened, against the Company or any
Subsidiary, or any of the officers, directors or affiliates of the Company or
any Subsidiary, seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.
          (vii) Aggregate Limit. The issuance and sale of the Shares issuable
pursuant to such Fixed Request Notice or Optional Amount shall not violate
Sections 2.2, 2.12 and 5.5 hereof.

31



--------------------------------------------------------------------------------



 



          (viii) Shares Authorized. The Shares issuable pursuant to such Fixed
Request Notice or Optional Amount shall have been duly authorized by all
necessary corporate action of the Company.
          (ix) Notification of Listing of Shares. If required, the Company shall
have submitted to the Trading Market a notification form of listing of
additional shares related to the Shares issuable pursuant to such Fixed Request
or Optional Amount in accordance with the bylaws, listed securities maintenance
standards and other rules of the Trading Market.
          (x) Opinions of Counsel; Bring-Down. Subsequent to the filing of the
Current Report pursuant to Section 1.4 and prior to the first Fixed Request
Exercise Date, the Investor shall have received an opinion from outside counsel
to the Company in the form mutually agreed to by the parties hereto. On each
Settlement Date, the Investor shall have received an opinion “bring down” from
outside counsel to the Company in the form mutually agreed to by the parties
hereto.
          (xi) No Unresolved FINRA Objection. There shall not exist any
unresolved objection raised by the FINRA’s Corporate Financing Department with
respect to the fairness and reasonableness of the terms of this Agreement or the
transactions contemplated hereby, and the parties hereto shall have obtained
written confirmation thereof from the FINRA.
          (xii) Payment of Investor’s Counsel Fees; Due Diligence Expenses. On
the Effective Date, the Company shall have paid by wire transfer of immediately
available funds to an account designated by the Investor’s counsel, the fees and
expenses of the Investor’s counsel in accordance with clause (B) of the proviso
to the first sentence of Section 9.1(i) of this Agreement. On the 30th day of
the third month in each calendar quarter during the Investment Period, the
Company shall have paid by wire transfer of immediately available funds to an
account designated by the Investor, the due diligence expenses incurred by the
Investor in accordance with the provisions of the second sentence of
Section 9.1(i) of this Agreement.
ARTICLE VII
TERMINATION
     Section 7.1 Term, Termination by Mutual Consent. Unless earlier terminated
as provided hereunder, this Agreement shall terminate automatically on the
earliest of (i) the first day of the month next following the 24-month
anniversary of the Effective Date (the “Investment Period”), (ii) the date that
the entire dollar amount of Shares registered under the Registration Statement
have been issued and sold and (iii) the date the Investor shall have purchased
the Total Commitment of shares of Common Stock (subject in all cases to the
Trading Market Limit). The Company may terminate this Agreement effective upon
three Trading Days’ prior written notice to the Investor under Section 9.4;
provided, however, that such termination shall not occur during a Pricing Period
or prior to a Settlement Date. This Agreement may be terminated at any time
(A) by the mutual written consent of the parties, effective as of the date of
such mutual written consent unless otherwise provided in such written consent,
it being hereby acknowledged and agreed that the Investor may not consent to
such termination during a Pricing Period or prior to a Settlement Date in the
event the Investor has instructed the Broker-Dealer to effect an open-market
sale of Shares which are subject to a pending Fixed Request Notice but which
have not

32



--------------------------------------------------------------------------------



 



yet been physically delivered by the Company (and/or credited by book-entry) to
the Investor in accordance with the terms and subject to the conditions of this
Agreement, or (B) by either the Company or the Investor effective upon written
notice to the other party under Section 9.4, if the FINRA’s Corporate Financing
Department has raised any objection with respect to the fairness and
reasonableness of the terms of this Agreement or the transactions contemplated
hereby, or has otherwise failed to confirm in writing that it has determined not
to raise any such objection, and such objection shall not have been resolved, or
such confirmation of no objection shall not have been obtained, prior to (1) the
60th day immediately following the Effective Date, in the case of an objection
raised or confirmation failure occurring prior to the first Fixed Request
Exercise Date, or (2) prior to the 60th day immediately following the receipt by
the Company or the Investor of notice of such objection, in the case of an
objection raised after the first Fixed Request Exercise Date; provided however,
that (x) the party seeking to terminate this Agreement pursuant to this clause
(B) of Section 7.1 shall have used its commercially reasonable efforts to
resolve such objection and/or to obtain such confirmation of no objection in
accordance with and subject to the provisions of Section 5.1(ii) of this
Agreement and (y) the right to terminate this Agreement pursuant to this clause
(B) of Section 7.1 shall not be available to any party whose action or failure
to act has been a principal cause of, or has resulted in, such objection or
confirmation failure and such action or failure to act constitutes a breach of
this Agreement.
     Section 7.2 Other Termination. If the Company provides the Investor with an
Other Financing Notice (other than in respect of an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company) or an Integration Notice, in each case
pursuant to Section 5.6(ii) of this Agreement, or if the Company otherwise
enters into any agreement, plan, arrangement or transaction with a third party,
the principal purpose of which is to obtain outside a Pricing Period, but
otherwise during the Investment Period, an Other Financing not constituting an
Acceptable Financing (other than in respect of an underwritten public offering
of equity securities of the Company or a registered direct public offering of
equity securities of the Company), in which latter case the Company shall so
notify the Investor within 48 hours thereof, then in all such cases the Investor
shall have the right to terminate this Agreement within the subsequent 30-day
period (the “Event Period”), effective upon one Trading Day’s prior written
notice delivered to the Company in accordance with Section 9.4 at any time
during the Event Period. The Company shall immediately notify the Investor (and,
if required under applicable law, including, without limitation, Regulation FD
promulgated by the Commission, or under the applicable rules and regulations of
the Trading Market, the Company shall simultaneously publicly disclose such
information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market), and the Investor shall have the right to
terminate this Agreement at any time after receipt of such notification, if:
(i) any condition, occurrence, state of facts or event constituting a Material
Adverse Effect has occurred; (ii) a Material Change in Ownership has occurred or
the Company enters into a definitive agreement providing for a Material Change
in Ownership; or (iii) a default or event of default has occurred and is
continuing under the terms of any agreement, contract, note or other instrument
to which the Company or any of its Subsidiaries is a party with respect to any
indebtedness for borrowed money representing more than 10% of the Company’s
consolidated assets, in any such case, upon one Trading Day’s prior written
notice delivered to the Company in accordance with Section 9.4 hereof.

33



--------------------------------------------------------------------------------



 



     Section 7.3 Effect of Termination. In the event of termination by the
Company or the Investor, written notice thereof shall forthwith be given to the
other party as provided in Section 9.4 and the transactions contemplated by this
Agreement shall be terminated without further action by either party. If this
Agreement is terminated as provided in Section 7.1 or 7.2 herein, this Agreement
shall become void and of no further force and effect, except as provided in
Section 9.9 hereof. Nothing in this Section 7.3 shall be deemed to release the
Company or the Investor from any liability for any breach under this Agreement,
or to impair the rights of the Company and the Investor to compel specific
performance by the other party of its obligations under this Agreement.
ARTICLE VIII
INDEMNIFICATION
     Section 8.1 General Indemnity.
          (i) Indemnification by the Company. The Company shall indemnify and
hold harmless the Investor, the Broker-Dealer, each affiliate, employee,
representative and advisor of and to the Investor and the Broker-Dealer, and
each person, if any, who controls the Investor or the Broker-Dealer within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation and all attorneys’
fees) to which the Investor, the Broker-Dealer and each such other person may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages, liabilities and expenses (or actions in respect thereof) arise
out of or are based upon (i) any untrue statement or alleged untrue statement of
a material fact contained, or incorporated by reference, in the Registration
Statement or any amendment thereto or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact contained, or incorporated by reference, in the Prospectus, any
Issuer Free Writing Prospectus, or in any amendment thereof or supplement
thereto, or in any “issuer information” (as defined in Rule 433 under the
Securities Act) of the Company, which “issuer information” is required to be, or
is, filed with the Commission or otherwise contained in any Free Writing
Prospectus, or any amendment or supplement thereto, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (A) the Company shall not be liable
under this Section 8.1(i) to the extent that a court of competent jurisdiction
shall have determined by a final judgment (from which no further appeals are
available) that such loss, claim, damage, liability or expense resulting
directly and solely from any such acts or failures to act, undertaken or omitted
to be taken by the Investor or such person through its bad faith or willful
misconduct, (B) the foregoing indemnity shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Investor expressly for use in the
Current Report or any Prospectus Supplement or Permitted Free Writing
Prospectus, or any amendment thereof or supplement thereto, and (C) with respect
to the Prospectus, the foregoing indemnity shall not inure to the benefit of the
Investor or any

34



--------------------------------------------------------------------------------



 



such person from whom the person asserting any loss, claim, damage, liability or
expense purchased Common Stock, if copies of all Prospectus Supplements required
to be filed pursuant to Section 1.4 and 5.9, together with the Base Prospectus,
were timely delivered or made available to the Investor pursuant hereto and a
copy of the Base Prospectus, together with a Prospectus Supplement (as
applicable), was not sent or given by or on behalf of the Investor or any such
person to such person, if required by law to have been delivered, at or prior to
the written confirmation of the sale of the Common Stock to such person, and if
delivery of the Base Prospectus, together with a Prospectus Supplement (as
applicable), would have cured the defect giving rise to such loss, claim,
damage, liability or expense.
     The Company shall reimburse the Investor, the Broker-Dealer and each such
controlling person promptly upon demand (with accompanying presentation of
documentary evidence) for all legal and other costs and expenses reasonably
incurred by the Investor, the Broker-Dealer or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
          (ii) Indemnification by the Investor. The Investor shall indemnify and
hold harmless the Company, each of its directors and officers, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act from and against all losses,
claims, damages, liabilities and expenses (including reasonable costs of defense
and investigation and all attorneys fees) to which the Company and each such
other person may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Current Report or any Prospectus
Supplement or Permitted Free Writing Prospectus, or in any amendment thereof or
supplement thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto.
     The Investor shall reimburse the Company and each such director, officer or
controlling person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.
     Section 8.2 Indemnification Procedures. Promptly after a person receives
notice of a claim or the commencement of an action for which the person intends
to seek indemnification under Section 8.1, the person will notify the
indemnifying party in writing of the claim or commencement of the action, suit
or proceeding; provided, however, that failure to notify the indemnifying party
will not relieve the indemnifying party from liability under Section 8.1, except
to the extent it has been materially prejudiced by the failure to give notice.
The indemnifying party will be entitled to participate in the defense of any
claim, action, suit or

35



--------------------------------------------------------------------------------



 



proceeding as to which indemnification is being sought, and if the indemnifying
party acknowledges in writing the obligation to indemnify the party against whom
the claim or action is brought, the indemnifying party may (but will not be
required to) assume the defense against the claim, action, suit or proceeding
with counsel satisfactory to it. After an indemnifying party notifies an
indemnified party that the indemnifying party wishes to assume the defense of a
claim, action, suit or proceeding, the indemnifying party will not be liable for
any legal or other expenses incurred by the indemnified party in connection with
the defense against the claim, action, suit or proceeding except that if, in the
opinion of counsel to the indemnifying party, one or more of the indemnified
parties should be separately represented in connection with a claim, action,
suit or proceeding, the indemnifying party will pay the reasonable fees and
expenses of one separate counsel for the indemnified parties. Each indemnified
party, as a condition to receiving indemnification as provided in Section 8.1,
will cooperate in all reasonable respects with the indemnifying party in the
defense of any action or claim as to which indemnification is sought. No
indemnifying party will be liable for any settlement of any action effected
without its prior written consent. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested (by written notice provided
in accordance with Section 9.4) an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
hereby effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received written notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party will, without the prior written consent of the
indemnified party, effect any settlement of a pending or threatened action with
respect to which an indemnified party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.
     If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.
     The remedies provided for in Section 8.1 and this Section 8.2 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

36



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Fees and Expenses.
          (i) Each party shall bear its own fees and expenses related to the
transactions contemplated by this Agreement; provided, however, that the Company
shall pay, on the Effective Date, by wire transfer of immediately available
funds (A) to the FINRA, the applicable filing fee with respect to the FINRA
Filing and (B) to an account designated by the Investor’s counsel, promptly
following the receipt of an invoice therefor, all reasonable attorneys’ fees and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to an aggregate of $35,000, in connection with the preparation,
negotiation, execution and delivery of this Agreement, legal due diligence of
the Company and review of the Registration Statement, the Base Prospectus, the
Current Report, any Permitted Free Writing Prospectus and all other related
transaction documentation. In addition, the Company shall pay, on the 30th day
of the third month in each calendar quarter during the Investment Period,
promptly following the receipt of an invoice therefor, up to an aggregate of
$12,500, representing the due diligence expenses incurred by the Investor during
the Investment Period and expenses relating to the Investor’s review of
Prospectus Supplements, Permitted Free Writing Prospectuses, opinion “bring
downs” and all other related documents to be delivered by the Company and its
counsel in connection with a Fixed Request Exercise Date and the applicable
Settlement Date. The Company shall pay all U.S. federal, state and local stamp
and other similar transfer and other taxes and duties levied in connection with
issuance of the Shares pursuant hereto.
          (ii) If the Company issues a Fixed Request Notice and fails to deliver
the Shares to the Investor on the applicable Settlement Date and such failure
continues for 10 Trading Days, the Company shall pay the Investor, in cash (or,
at the option of the Investor, in shares of Common Stock which have not been
registered under the Securities Act), as liquidated damages for such failure and
not as a penalty, an amount equal to 2.0% of the payment required to be paid by
the Investor on such Settlement Date (i.e., the sum of the Fixed Amount
Requested and the Optional Amount Dollar Amount) for the initial 30 days
following such Settlement Date until the Shares have been delivered, and an
additional 2.0% for each additional 30-day period thereafter until the Shares
have been delivered, which amount shall be prorated for such periods less than
thirty 30 days (subject in all cases to the Trading Market Limit).
     Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
Trial.
          (i) The Company and the Investor acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that either party shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement by the other party and to enforce specifically the terms and
provisions hereof this being in addition to any other remedy to which either
party may be entitled by law or equity.
          (ii) Each of the Company and the Investor (a) hereby irrevocably
submits to the jurisdiction of the United States District Court and other courts
of the United States sitting in

37



--------------------------------------------------------------------------------



 



the State of Delaware for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement, and (b) hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Investor consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 9.2 shall affect
or limit any right to serve process in any other manner permitted by law.
          (iii) Each of the Company and the Investor hereby waives to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated hereby or
disputes relating hereto. Each of the Company and the Investor (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this Section 9.2.
     Section 9.3 Entire Agreement; Amendment. This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. No provision
of this Agreement may be amended other than by a written instrument signed by
both parties hereto. The Disclosure Schedule and all exhibits to this Agreement
are hereby incorporated by reference in, and made a part of, this Agreement as
if set forth in full herein.
     Section 9.4 Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery or facsimile (with facsimile
machine confirmation of delivery received) at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The address
for such communications shall be:

         
 
  If to the Company:   Alexza Pharmaceuticals, Inc.
 
      2091 Stierlin Court
 
      Mountain View, California 94043
 
      Telephone Number: (650) 944-7000
 
      Fax: (650) 944-7988
 
      Attention: August Moretti

38



--------------------------------------------------------------------------------



 



         
 
  With copies to:   Cooley Godward Kronish LLP
 
      380 Interlocken Crescent, Suite 900
 
      Broomfield, Colorado 80021
 
      Telephone Number: (720) 566-4000
 
      Fax: (720) 566-4099
 
      Attention: James C.T. Linfield, Esq.
 
                         Brent D. Fassett, Esq.
 
       
 
  If to the Investor:   Azimuth Opportunity Ltd.
 
      c/o Fortis Prime Fund Solutions (BVI) Limited
 
      P.O. Box 761, 1st Floor
 
      James Frett Building
 
      Road Town, Tortola
 
      British Virgin Islands
 
      Telephone Number: (284) 494-6046
 
      Fax: (284) 494-6898
 
      Attention: Becky McGinnis
 
       
 
  With copies to:   Greenberg Traurig, LLP
 
      The MetLife Building
 
      200 Park Avenue
 
      New York, NY 10166
 
      Telephone Number: (212) 801-9200
Fax: (212) 801-6400
 
      Attention:  Clifford E. Neimeth, Esq.
 
                         Anthony J. Marsico, Esq.

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.
     Section 9.5 Waivers. No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter. No provision of this Agreement may be waived other
than in a written instrument signed by the party against whom enforcement of
such waiver is sought.
     Section 9.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
     Section 9.7 Successors and Assigns. The Investor may not assign this
Agreement to any person without the prior consent of the Company, in the
Company’s sole discretion. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. The assignment by a
party to this Agreement of any rights hereunder shall not affect the obligations
of such party under this Agreement.

39



--------------------------------------------------------------------------------



 



     Section 9.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of Delaware, without giving effect to the choice of law provisions of such
state.
     Section 9.9 Survival. The representations and warranties of the Company and
the Investor contained in Articles III and IV and the covenants contained in
Article V shall survive the execution and delivery hereof until the termination
of this Agreement, and the agreements and covenants set forth in Article VIII of
this Agreement shall survive the execution and delivery hereof.
     Section 9.10 Counterparts. This Agreement may be executed in counterparts,
all of which taken together shall constitute one and the same original and
binding instrument and shall become effective when all counterparts have been
signed by each party and delivered to the other parties hereto, it being
understood that all parties hereto need not sign the same counterpart. In the
event any signature is delivered by facsimile transmission, the party using such
means of delivery shall cause four additional executed signature pages to be
physically delivered to the other parties within five days of the execution and
delivery hereof.
     Section 9.11 Publicity. On or after the Effective Date, the Company may
issue a press release or otherwise make a public statement or announcement with
respect to this Agreement or the transactions contemplated hereby or the
existence of this Agreement (including, without limitation, by filing a copy of
this Agreement with the Commission); provided, however, that prior to issuing
any such press release, or making any such public statement or announcement, the
Company shall consult with the Investor on the form and substance of such press
release or other disclosure.
     Section 9.12 Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
     Section 9.13 Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instrument, documents and other writings
as may be reasonably necessary or desirable to confirm and carry out and to
effectuate fully the intent and purposes of this Agreement.
[Signature Page Follows]

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officer as of the date first above
written.

            ALEXZA PHARMACEUTICALS, INC.:
      By:   /s/ Thomas B. King         Name:     Thomas B. King        Title:  
  President and Chief Executive Officer        AZIMUTH OPPORTUNITY LTD.:
      By:   /s/ Deirdre M. McCoy        Name:   Deirdre M. McCoy        Title:  
Corporate Secretary     

41



--------------------------------------------------------------------------------



 



ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS
     (a) “Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
     (b) “Aggregate Limit” shall have the meaning assigned to such term in
Section 1.1 hereof.
     (c) “Base Prospectus” shall mean the Company’s prospectus, dated March 31,
2008, a preliminary form of which is included in the Registration Statement,
including the documents incorporated by reference therein.
     (d) “Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
     (e) “Broker-Dealer” shall have the meaning assigned to such term in
Section 5.13 hereof.
     (f) “Bylaws” shall have the meaning assigned to such term in Section 4.3
hereof.
     (g) “Charter” shall have the meaning assigned to such term in Section 4.3
hereof.
     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (i) “Commission” shall mean the Securities and Exchange Commission or any
successor entity.
     (j) “Commission Documents” shall mean (1) all reports, schedules,
registrations, forms, statements, information and other documents filed by the
Company with the Commission pursuant to the reporting requirements of the
Exchange Act, including all material filed pursuant to Section 13(a) or 15(d) of
the Exchange Act, which have been filed by the Company since December 31, 2007
and which hereafter shall be filed by the Company during the Investment Period,
including, without limitation, the Current Report and the Form 10-K filed by the
Company for its fiscal year ended December 31, 2007 (the “2007 Form 10-K”),
(2) the Registration Statement, as the same may be amended from time to time,
the Prospectus and each Prospectus Supplement, and each Permitted Free Writing
Prospectus and (3) all information contained in such filings and all documents
and disclosures that have been and heretofore shall be incorporated by reference
therein.
     (k) “Common Stock” shall have the meaning assigned to such term in the
Recitals.
     (l) “Current Market Price” means, with respect to any particular
measurement date, the closing price of a share of Common Stock as reported on
the Trading Market for the Trading Day immediately preceding such measurement
date.

 



--------------------------------------------------------------------------------



 



     (m) “Current Report” shall have the meaning assigned to such term in
Section 1.4 hereof.
     (n) “Discount Price” shall have the meaning assigned to such term in
Section 2.2 hereof.
     (o) “EDGAR” shall have the meaning assigned to such term in Section 4.3
hereof.
     (p) “Effective Date” shall mean the date of this Agreement.
     (q) “Environmental Laws” shall have the meaning assigned to such term in
Section 4.15 hereof.
     (r) “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     (s) “Event Period” shall have the meaning assigned to such term in
Section 7.2 hereof.
     (t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
     (u) “FDA” shall have the meaning assigned to such term in Section 4.14(a)
hereof.
     (v) “FINRA” shall have the meaning assigned to such term in Section 4.5
hereof.
     (w) “FINRA Filing” shall have the meaning assigned to such term in
Section 5.1 hereof.
     (x) “Fixed Amount Requested” shall mean the amount of a Fixed Request
requested by the Company in a Fixed Request Notice delivered pursuant to
Section 2.1 hereof.
     (y) “Fixed Request” means the transactions contemplated under Sections 2.1
through 2.8 of this Agreement.
     (z) “Fixed Request Amount” means the actual amount of proceeds received by
the Company pursuant to a Fixed Request under this Agreement.
     (aa) “Fixed Request Exercise Date” shall have the meaning assigned to such
term in Section 2.2 hereof.
     (bb) “Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.
     (cc) “Free Writing Prospectus” shall mean a “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.
     (dd) “GAAP” shall mean generally accepted accounting principles in the
United States of America as applied by the Company.

 



--------------------------------------------------------------------------------



 



     (ee) “Governmental Licenses” shall have the meaning assigned to such term
in Section 4.14(a) hereof.
     (ff) “Indebtedness” shall have the meaning assigned to such term in
Section 4.9 hereof.
     (gg) “Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
     (hh) “Intellectual Property” shall have the meaning assigned to such term
in Section 4.14(b) hereof.
     (ii) “Investment Period” shall have the meaning assigned to such term in
Section 7.1 hereof.
     (jj) “Issuer Free Writing Prospectus” shall mean an “issuer free writing
prospectus” as defined in Rule 433 promulgated under the Securities Act.
     (kk) “Market Capitalization” shall be calculated on the Trading Day
preceding the applicable Pricing Period and shall be the product of (x) the
number of shares of Common Stock outstanding and (y) the closing bid price of
the Common Stock, both as determined by Bloomberg Financial LP using the DES and
HP functions.
     (ll) “Material Adverse Effect” shall mean any condition, occurrence, state
of facts or event having, or insofar as reasonably can be foreseen would likely
have, any effect on the business, operations, properties or condition (financial
or otherwise) of the Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, and/or any condition, occurrence, state of facts
or event that would prohibit or otherwise materially interfere with or delay the
ability of the Company to perform any of its obligations under this Agreement.
     (mm) “Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.
     (nn) “Material Change in Ownership” shall mean the occurrence of any one or
more of the following: (i) the acquisition by any person, including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act, of beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock or other securities of the Company entitling such person
to exercise, upon an event of default or default or otherwise, 50% or more of
the total voting power of all series and classes of capital stock and other
securities of the Company entitled to vote generally in the election of
directors, other than any such acquisition by the Company, any Subsidiary of the
Company or any employee benefit plan of the Company; (ii) any consolidation or
merger of the Company with or into any other person, any merger of another
person into the Company, or any conveyance, transfer, sale, lease or other
disposition of all or substantially all of the properties and assets of the
Company to another person, other than (a) any such transaction (x) that does not
result in any reclassification, conversion, exchange or cancellation of
outstanding shares of capital stock of the Company and (y) pursuant to which
holders of capital stock of the Company immediately prior to such transaction
have the entitlement to exercise, directly or indirectly, 50%

 



--------------------------------------------------------------------------------



 



or more of the total voting power of all shares of capital stock of the Company
entitled to vote generally in the election of directors of the continuing or
surviving person immediately after such transaction or (b) any merger which is
effected solely to change the jurisdiction of incorporation of the Company and
results in a reclassification, conversion or exchange of outstanding shares of
Common Stock solely into shares of common stock of the surviving entity;
(iii) during any consecutive two-year period, individuals who at the beginning
of that two-year period constituted the Board of Directors (together with any
new directors whose election to the Board of Directors, or whose nomination for
election by the stockholders of the Company, was approved by a vote of a
majority of the directors then still in office who were either directors at the
beginning of such period or whose elections or nominations for election were
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; or (iv) the Company is liquidated or
dissolved or a resolution is passed by the Company’s stockholders approving a
plan of liquidation or dissolution of the Company. Beneficial ownership shall be
determined in accordance with Rule 13d-3 promulgated by the SEC under the
Exchange Act. The term “person” shall include any syndicate or group which would
be deemed to be a “person” under Section 13(d)(3) of the Exchange Act.
     (oo) “Multiplier” shall have the meaning assigned to such term in
Section 2.3 hereof.
     (pp) “NASDAQ” means the NASDAQ Global Market or any successor thereto.
     (qq) “Optional Amount” means the transactions contemplated under
Sections 2.9 through 2.11 of this Agreement.
     (rr) “Optional Amount Dollar Amount” shall mean the actual amount of
proceeds received by the Company pursuant to the exercise of an Optional Amount
under this Agreement.
     (ss) “Optional Amount Notice” shall mean a notice sent to the Company with
regard to the Investor’s election to exercise all or any portion of an Optional
Amount, as provided in Section 2.11 hereof and substantially in the form
attached hereto as Exhibit B.
     (tt) “Optional Amount Threshold Price” shall have the meaning assigned to
such term in Section 2.1 hereof.
     (uu) “Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.
     (vv) “Other Financing Notice” shall have the meaning assigned to such term
in Section 5.6(ii) hereof.
     (ww) “Permitted Free Writing Prospectus” shall have the meaning assigned to
such term in Section 5.8(ii) hereof.
     (xx) “Plan” shall have the meaning assigned to such term in Section 4.22
hereof.
     (yy) “Pricing Period shall mean a period of 10 consecutive Trading Days
commencing on the day of delivery of a Fixed Request Notice (or, if the Fixed
Request Notice is delivered

 



--------------------------------------------------------------------------------



 



after 9:30 a.m. (New York time), on the next Trading Day), or such other period
mutually agreed upon by the Investor and the Company.
     (zz) “Prospectus” shall mean the Base Prospectus, together with any final
prospectus filed with the Commission pursuant to Rule 424(b), as supplemented by
any Prospectus Supplement, including the documents incorporated by reference
therein.
     (aaa) “Prospectus Supplement” shall mean any prospectus supplement to the
Base Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.
     (bbb) “Reduction Notice” shall have the meaning assigned to such term in
Section 2.8 hereof.
     (ccc) “Registration Statement” shall mean the registration statement on
Form S-3, Commission File Number 333-141739, filed by the Company with the
Commission under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time,
including the documents incorporated by reference therein and the information
deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A
or Rule 430B under the Securities Act.
     (ddd) “Restricted Period” shall have the meaning assigned to such term in
Section 5.10 hereof.
     (eee) “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission thereunder.
     (fff) “Settlement Date” shall have the meaning assigned to such term in
Section 2.7 hereof.
     (ggg) “Shares” shall mean shares of Common Stock issuable to the Investor
upon exercise of a Fixed Request and shares of Common Stock issuable to the
Investor upon exercise of an Optional Amount.
     (hhh) “Significant Subsidiary” means any Subsidiary of the Company that
would constitute a Significant Subsidiary of the Company within the meaning of
Rule 1-02 of Regulation S-X of the Commission.
     (iii) “SOXA” shall have the meaning assigned to such term in Section 4.6(c)
hereof.
     (jjj) “Subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.
     (kkk) “Threshold Price” is the lowest price (except to the extent otherwise
provided in Section 2.6) at which the Company may sell Shares during the
applicable Pricing Period as set forth in a Fixed Request Notice (not taking
into account the applicable percentage discount

 



--------------------------------------------------------------------------------



 



during such Pricing Period determined in accordance with Section 2.2); provided,
however, that at no time shall the Threshold Price be lower than $5.00 per share
unless the Company and the Investor mutually shall agree.
     (lll) “Total Commitment” shall have the meaning assigned to such term in
Section 1.1 hereof.
     (mmm) “Trading Day” shall mean a full trading day (beginning at 9:30 a.m.,
New York City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.
     (nnn) “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange or the NASDAQ.
     (ooo) “Trading Market Limit” means that number of shares which is one less
than 20.0% of the issued and outstanding shares of the Company’s Common Stock as
of the Effective Date.
     (ppp) “VWAP” shall mean the daily volume weighted average price (based on a
Trading Day from 9:30 p.m. to 4:00 p.m. (New York time)) of the Company on the
NASDAQ as reported by Bloomberg Financial L.P. using the AQR function.
     (qqq) “Warrant Value” shall mean the fair value of all warrants, options
and other similar rights issued to a third party in connection with an Other
Financing, determined by using a standard Black-Scholes option-pricing model
using an expected volatility percentage as shall be mutually agreed by the
Investor and the Company. In the case of a dispute relating to such expected
volatility assumption, the Investor shall obtain applicable volatility data from
three investment banking firms of nationally recognized reputation, and the
parties hereto shall use the average thereof for purposes of determining the
expected volatility percentage in connection with the Black-Scholes calculation
referred to in the immediately preceding sentence.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE
     Reference is made to the Common Stock Purchase Agreement dated as of
March 31, 2008, (the “Purchase Agreement”) between Alexza Pharmaceuticals, Inc.,
a corporation organized and existing under the laws of the State of Delaware
(the “Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands. Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement.
     In accordance with and pursuant to Section 2.1 of the Purchase Agreement,
the Company hereby issues this Fixed Request Notice to exercise a Fixed Request
for the Fixed Request Amount indicated below.

             
Fixed Amount Requested:
                     
 
           
Optional Amount Dollar Amount:
                     
 
           
Pricing Period start date:
                     
 
           
Pricing Period end date:
                     
 
           
Settlement Date:
                     
 
           
Fixed Request Threshold Price:
                     
 
           
Optional Amount Threshold Price:
                     
 
           
Dollar Amount and Number of Shares of Common Stock Currently Unissued under the
Registration Statement;
                     
 
           
Dollar Amount and Number of Shares of Common Stock Currently Available under the
Aggregate Limit:
                     
 
           
Dated:                                         
  By:        
 
           
 
  Name        
 
  Title:        
 
                Address:     Facsimile No.

          AGREED AND ACCEPTED
 
       
By:
       
 
       
 
  Name    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO TILE
COMMON STOCK PURCHASE AGREEMENT
FORM OF OPTIONAL AMOUNT NOTICE
To:                                        
Fax#:                                        
     Reference is made to the Common Stock Purchase Agreement dated as of
March 31, 2008 (the “Purchase Agreement”) between Alexza Pharmaceuticals, Inc.,
a corporation organized and existing under the laws of the State of Delaware
(the “Company”), and Azimuth Opportunity Ltd., an international business company
incorporated under the laws of the British Virgin Islands (the “Investor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.
     In accordance with and pursuant to Section 2.1 of the Purchase Agreement,
the Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

             
Optional Amount Dollar Amount Exercised
                     
 
           
Number of Shares to be purchased
                     
 
           
VWAP on the date hereof:
                     
 
           
Discount Price:
                     
 
           
Settlement Date:
                     
 
                     
Threshold Price:
                     
 
           
Dated:                                                            
  By:        
 
           
 
  Name        
 
  Title:        
 
                Address:         Facsimile No.

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY
CLOSING CERTIFICATE
                     200__
     The undersigned, the [                    ] of Alexza Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), delivers this certificate in connection with the
Common Stock Purchase Agreement, dated as of March 31, 2008 (the “Agreement”),
by and between the Company and Azimuth Opportunity Ltd., an international
business company incorporated under the laws of the British Virgin Islands (the
“Investor”), and hereby certifies on the date hereof that (capitalized terms
used herein without definition have the meanings assigned to them in the
Agreement):
     1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.
     2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws
of the Company, as amended and restated through, and as in full force and effect
on, the date hereof, and no proposal for any amendment, repeal or other
modification to the Bylaws of the Company has been taken or is currently pending
before the Board of Directors or stockholders of the Company.
     3. The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.
     4. Each person who, as an officer of the Company, or as attorney-in-fact of
an officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.
     IN WITNESS WHEREOF, I have signed my name as of the date first above
written.

                  By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE
     In connection with the issuance of shares of common stock of Alexza
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
the State of Delaware (the “Company”), pursuant to the Fixed Request Notice,
dated [                    ], delivered by the Company to Azimuth Opportunity
Ltd. (the “Investor”) pursuant to Article II of the Common Stock Purchase
Agreement, dated March 31, 2008, by and between the Company and the Investor
(the “Agreement”), the undersigned hereby certifies as follows:
     1. The undersigned is the duly elected [                    ] of the
Company.
     2. Except as set forth in the attached Disclosure Schedule, the
representations and warranties of the Company set forth in Article IV of the
Agreement (i) that are not qualified by “materiality” or “Material Adverse
Effect” are true and correct in all material respects as of [insert Fixed
Request Exercise Date] and as of the date hereof with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct in all material respects as of such other date
and (ii) that are qualified by “materiality” or “Material Adverse Effect” are
true and correct as of [insert Fixed Request Exercise Date] and as of the date
hereof with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties are true and correct as of such other
date.
     3. The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to
[insert Fixed Request Exercise Date] and the date hereof.
     Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Agreement.
     The undersigned has executed this Certificate this [          ] day of
[                    ], 200[___].

             
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

 